Exhibit 10.6

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of October 1, 2019

CERENCE INC.,

as Borrower,

THE LENDERS AND ISSUING BANKS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent,

 

 

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIBANK, N.A.

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners,

Syndication Agents,

and

Documentation Agents

 

 

CRAIG-HALLUM CAPITAL GROUP LLC,

as Co-Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Terms Generally

     59  

Section 1.03

 

Effectuation of Transactions

     60  

Section 1.04

 

Exchange Rates; Currency Equivalents

     60  

Section 1.05

 

Additional Alternate Currencies for Loans

     60  

Section 1.06

 

Change of Currency

     61  

Section 1.07

 

Timing of Payment or Performance

     61  

Section 1.08

 

Times of Day

     61  

Section 1.09

 

Limited Conditionality Transactions

     61  

Section 1.10

 

Divisions

     62  

ARTICLE II The Credits

     62  

Section 2.01

 

Commitments

     62  

Section 2.02

 

Loans and Borrowings

     63  

Section 2.03

 

Requests for Borrowings

     64  

Section 2.04

 

[Reserved]

     64  

Section 2.05

 

Letters of Credit

     65  

Section 2.06

 

Funding of Borrowings

     70  

Section 2.07

 

Interest Elections

     70  

Section 2.08

 

Termination and Reduction of Commitments

     71  

Section 2.09

 

Repayment of Loans; Evidence of Debt

     72  

Section 2.10

 

Repayment of Term Loans and Revolving Facility Loans

     73  

Section 2.11

 

Prepayment of Loans

     75  

Section 2.12

 

Fees

     77  

Section 2.13

 

Interest

     78  

Section 2.14

 

Alternate Rate of Interest

     78  

Section 2.15

 

Increased Costs

     79  

Section 2.16

 

Break Funding Payments

     81  

Section 2.17

 

Taxes

     81  

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     85  

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     86  

Section 2.20

 

Illegality

     87  

Section 2.21

 

Incremental Commitments

     88  

Section 2.22

 

Defaulting Lender

     97  

ARTICLE III Representations and Warranties

     99  

Section 3.01

 

Organization; Powers

     99  

Section 3.02

 

Authorization

     99  

Section 3.03

 

Enforceability

     100  

Section 3.04

 

Governmental Approvals

     100  

Section 3.05

 

Financial Statements

     100  

Section 3.06

 

No Material Adverse Effect

     100  

Section 3.07

 

Title to Properties; Possession Under Leases

     100  

Section 3.08

 

Subsidiaries

     101  

Section 3.09

 

Litigation; Compliance with Laws

     101  

 

i



--------------------------------------------------------------------------------

Section 3.10

 

Federal Reserve Regulations

     102  

Section 3.11

 

Investment Company Act

     102  

Section 3.12

 

Use of Proceeds

     102  

Section 3.13

 

Tax Returns

     102  

Section 3.14

 

No Material Misstatements

     102  

Section 3.15

 

Employee Benefit Plans

     103  

Section 3.16

 

Environmental Matters

     103  

Section 3.17

 

Security Documents

     103  

Section 3.18

 

Location of Real Property

     104  

Section 3.19

 

Solvency

     105  

Section 3.20

 

Labor Matters

     105  

Section 3.21

 

Insurance

     105  

Section 3.22

 

No Default

     105  

Section 3.23

 

Intellectual Property; Licenses, Etc.

     105  

Section 3.24

 

Senior Debt

     106  

Section 3.25

 

USA PATRIOT Act; OFAC

     106  

Section 3.26

 

Foreign Corrupt Practices Act

     106  

ARTICLE IV Conditions of Lending

     107  

Section 4.01

 

All Credit Events

     107  

Section 4.02

 

First Credit Event

     107  

ARTICLE V Affirmative Covenants

     110  

Section 5.01

 

Existence; Business and Properties

     110  

Section 5.02

 

Insurance

     110  

Section 5.03

 

Taxes

     111  

Section 5.04

 

Financial Statements, Reports, etc.

     111  

Section 5.05

 

Litigation and Other Notices

     113  

Section 5.06

 

Compliance with Laws

     114  

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     114  

Section 5.08

 

Use of Proceeds

     114  

Section 5.09

 

Compliance with Environmental Laws

     114  

Section 5.10

 

Further Assurances; Additional Security

     114  

Section 5.11

 

Rating

     117  

Section 5.12

 

Post-Closing

     117  

ARTICLE VI Negative Covenants

     117  

Section 6.01

 

Indebtedness

     118  

Section 6.02

 

Liens

     124  

Section 6.03

 

Sale and Lease-Back Transactions

     129  

Section 6.04

 

Investments, Loans and Advances

     130  

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     134  

Section 6.06

 

Dividends and Distributions

     137  

Section 6.07

 

Transactions with Affiliates

     140  

Section 6.08

 

Business of the Borrower and the Subsidiaries

     142  

Section 6.09

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     142  

Section 6.10

 

Fiscal Year

     146  

Section 6.11

 

Financial Covenant

     146  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     146  

Section 7.01

 

Events of Default

     146  

Section 7.02

 

Treatment of Certain Payments

     148  

Section 7.03

 

Right to Cure

     149  

ARTICLE VIII The Agents

     149  

Section 8.01

 

Appointment

     149  

Section 8.02

 

Delegation of Duties

     150  

Section 8.03

 

Exculpatory Provisions

     150  

Section 8.04

 

Reliance by Agents

     151  

Section 8.05

 

Notice of Default

     152  

Section 8.06

 

Non-Reliance on Agents and Other Lenders

     152  

Section 8.07

 

Indemnification

     152  

Section 8.08

 

Agent in Its Individual Capacity

     153  

Section 8.09

 

Successor Administrative Agent

     153  

Section 8.10

 

Arrangers, Syndication Agents, Documentation Agents and Co-Manager

     153  

Section 8.11

 

Security Documents and Collateral Agent

     154  

Section 8.12

 

Right to Realize on Collateral and Enforce Guarantees

     154  

Section 8.13

 

Withholding Tax

     155  

Section 8.14

 

Certain ERISA Matters

     155  

ARTICLE IX Miscellaneous

     156  

Section 9.01

 

Notices; Communications

     156  

Section 9.02

 

Survival of Agreement

     157  

Section 9.03

 

Binding Effect

     157  

Section 9.04

 

Successors and Assigns

     158  

Section 9.05

 

Expenses; Indemnity

     163  

Section 9.06

 

Right of Set-off

     165  

Section 9.07

 

Applicable Law

     165  

Section 9.08

 

Waivers; Amendment

     165  

Section 9.09

 

Interest Rate Limitation

     169  

Section 9.10

 

Entire Agreement

     169  

Section 9.11

 

WAIVER OF JURY TRIAL

     169  

Section 9.12

 

Severability

     169  

Section 9.13

 

Counterparts; Electronic Execution of Assignments and Certain Other Documents

     169  

Section 9.14

 

Headings

     170  

Section 9.15

 

Jurisdiction; Consent to Service of Process

     170  

Section 9.16

 

Confidentiality

     170  

Section 9.17

 

Platform; Borrower Materials

     171  

Section 9.18

 

Release of Liens and Guarantees

     172  

Section 9.19

 

Judgment Currency

     174  

Section 9.20

 

USA PATRIOT Act Notice

     174  

Section 9.21

 

[Reserved]

     174  

Section 9.22

 

Agency of the Borrower for the Loan Parties

     174  

Section 9.23

 

No Liability of the Issuing Banks

     174  

Section 9.24

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     175  

Section 9.25

 

Acknowledgment Regarding Any Supported QFCs

     175  

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules Exhibit A    Form of Assignment and Acceptance Exhibit B
   Form of Administrative Questionnaire Exhibit C    Form of Solvency
Certificate Exhibit D    Form of Borrowing Request Exhibit E    Form of Interest
Election Request Exhibit F    Form of Permitted Loan Purchase Assignment and
Acceptance Exhibit G    Form of First Lien/First Lien Intercreditor Agreement
Exhibit H    Form of First Lien/Second Lien Intercreditor Agreement Exhibit I   
Form of Non-Bank Tax Certificate Exhibit J    Form of Intercompany Subordination
Terms Exhibit K    Form of Mortgage Exhibit L    Form of Prepayment Notice
Schedule 1.01(A)    Certain Excluded Equity Interests Schedule 1.01(B)   
Closing Date Immaterial Subsidiaries Schedule 1.01(C)    Existing Roll-Over
Letters of Credit Schedule 1.01(D)    Closing Date Unrestricted Subsidiaries
Schedule 1.01(E)    Closing Date Mortgaged Properties Schedule 1.01(F)   
Specified L/C Sublimit Schedule 1.01(G)    Cash Management Banks and Hedge Banks
Schedule 2.01    Commitments Schedule 3.01    Organization and Good Standing
Schedule 3.04    Governmental Approvals Schedule 3.05    Financial Statements
Schedule 3.07(c)    Notices of Condemnation Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions Schedule 3.13    Taxes Schedule 3.21   
Insurance Schedule 3.23    Intellectual Property Schedule 5.12    Post-Closing
Items Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04   
Investments Schedule 6.07    Transactions with Affiliates Schedule 9.01   
Notice Information

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 1, 2019 (this “Agreement”), among CERENCE
INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto from
time to time, and BARCLAYS BANK PLC, as Administrative Agent (in such capacity,
the “Administrative Agent”) for the Lenders and Collateral Agent for the Secured
Parties.

WHEREAS, the Borrower has requested the Lenders to extend credit as set forth
herein;

WHEREAS, Nuance Communications, Inc., a Delaware corporation (“Nuance”), intends
to spin-off (the “Spin-Off”) the Borrower into a new publicly traded company,
which will operate the automotive technology business owned by Nuance and its
subsidiaries, as more fully described in the registration statement on Form 10,
filed by the Borrower with the SEC on May 21, 2019, as amended (the “Nuance
Registration Statement”);

WHEREAS, Nuance and its subsidiaries will undertake a series of reorganization
transactions in connection with the Spin-Off (the “Reorganization
Transactions”);

WHEREAS, in connection with the consummation of the Spin-Off, the Borrower will
transfer a portion of the proceeds of the Term B Loans to Nuance (the “Nuance
Transfer”);

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.



--------------------------------------------------------------------------------

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Adjusted LIBO Rate” shall mean for any Interest Period: (A) as to any
Eurocurrency Loan denominated in Dollars, (i) the rate per annum determined by
the Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “US LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the US LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if US LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
US LIBO Rate shall be equal to the Interpolated Rate; provided, further, that if
any such rate determined pursuant to the preceding clauses (i) or (ii) is below
1.00%, the Eurocurrency Rate will be deemed to be 1.00%, (B) as to any
Eurocurrency Loan denominated in Euros, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the European interbank offered rate administered
by the Banking Federation of the European Union (such page currently being the
EURIBOR01) (the “EURIBO Rate”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (Brussels, Belgium time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the EURIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if EURIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
EURIBO Rate shall be equal to the Interpolated Rate; provided, further, that if
any such rate determined pursuant to the preceding clauses (i) or (ii) is below
1.00%, the Eurocurrency Rate will be deemed to be 1.00% and (C) as to any
Eurocurrency Loan denominated in an Alternative Currency other than Euros,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited (the
“Alternate Currency LIBO Rate”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in such
Alternate Currency, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the Alternate Currency
LIBO Rate for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in such Alternate Currency,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if
Alternate Currency LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
Alternate Currency LIBO Rate shall be equal to the Interpolated Rate; provided,
further, that if any such rate determined pursuant to the preceding clauses
(i) or (ii) is below 1.00%, the Eurocurrency Rate will be deemed to be 1.00%.

 

2



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the sum of (i) the higher of (A) the Adjusted LIBO Rate on such date for a
deposit in dollars with a maturity of one month and (B) the “LIBOR floor”, if
any, with respect thereto as of such date, (ii) the interest rate margins as of
such date (with such interest rate margin and interest spreads to be determined
by reference to the Adjusted LIBO Rate) and (iii) the amount of original
issuance discount and/or upfront fees thereon (converted to yield assuming a
four-year average life to maturity and without any present value discount) (it
being understood that customary arrangement, commitment, underwriting,
structuring or similar fees payable to any of the Arrangers (or their respective
affiliates) in connection with the Facilities or to one or more arrangers or
bookrunners (or their affiliates) of any Incremental Facility and customary
consent fees for an amendment paid generally to consenting lenders shall be
excluded).

“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian dollars, euros, British pounds sterling and any other currency other
than Dollars as may be acceptable to the Administrative Agent and the Issuing
Bank with respect thereto in their sole discretion and (ii) with respect to any
Loan, any currency other than Dollars that is approved in accordance with
Section 1.05.

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

 

3



--------------------------------------------------------------------------------

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.26.

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.50% per
annum; provided, however, that on and after the first Adjustment Date occurring
after delivery of the financial statements and certificates required by
Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Commitment Fee” will be determined
pursuant to the Pricing Grid; or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
6.00% per annum in the case of any Eurocurrency Loan and 5.00% per annum in the
case of any ABR Loan; (ii) with respect to any Initial Revolving Loan, 6.00% per
annum in the case of any Eurocurrency Loan and 5.00% per annum in the case of
any ABR Loan; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Margin” with respect to an Initial
Revolving Loan will be determined pursuant to the Pricing Grid; and (iii) with
respect to any Other Term Loan or Other Revolving Loan, the “Applicable Margin”
set forth in the Incremental Assumption Agreement relating thereto.

“Applicable Period” shall mean an Excess Cash Flow Period.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean, collectively, Barclays Bank PLC, Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc. Citibank, N.A. and SunTrust Robinson
Humphrey, Inc.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form (including electronic documentation generated by use of an electronic
platform) as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Assignor” shall have the meaning assigned to such term in Section 9.04(i).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such
Class and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings, and Letters of Credit, the date of termination of the
Revolving Facility Commitments of such Class.

 

4



--------------------------------------------------------------------------------

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the applicable
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (b) the applicable Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the U.S. LIBO
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.00% per annum, the Benchmark Replacement will
be deemed to be 1.00% per annum for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration (i) to any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent and the Borrower decide
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent and the
Borrower determine that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent and the Borrower decide is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) In the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

 

5



--------------------------------------------------------------------------------

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for LIBO Rate, which states that the
administrator of LIBO Rate has ceased or will cease to provide LIBO Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

6



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(a).

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
and (b) in the case of ABR Loans, $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or another form
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent).

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing as of December 31, 2018 or created thereafter that
(1) (a) were not included on the consolidated balance sheet of the Borrower as
capital lease obligations or finance lease obligations as of December 31, 2018
and were subsequently recharacterized as capital lease obligations or finance
lease obligations or, in the case of such a special purpose or other entity
becoming consolidated with the Borrower and its Subsidiaries were required to be
characterized as capital lease obligations or finance lease obligations upon
such consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist as of December 31, 2018 and were required to be
characterized as capital lease obligations or finance lease obligations but
would not have been required to be treated as capital lease obligations or
finance lease obligations as of December 31, 2018 had they existed at that time,
shall for all purposes not be treated as Capitalized Lease

 

7



--------------------------------------------------------------------------------

Obligations or Indebtedness or (2) (a) were included on the consolidated balance
sheet of the Borrower as capital lease obligations or finance lease obligations
as of December 31, 2018, or (b) did not exist as of December 31, 2018 and would
have been required to be treated as capital lease obligations or finance lease
obligations as of December 31, 2018 had they existed at that time, shall for all
purposes be treated as Capitalized Lease Obligations.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” and
“Cash Collateralization” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions or upon entering into a Permitted
Securitization Financing or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date in the case of any Cash
Management Agreement existing on the Closing Date), is (a) an Agent, an
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement or (b) listed in Schedule
1.01(G).

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

8



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to occur if any person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person, entity or “group” and its subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) shall at any time have acquired
direct or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act) of voting power of the outstanding Voting Stock of the
Borrower having more than 50% of the ordinary voting power for the election of
directors of the Borrower.

In addition, notwithstanding the foregoing, a transaction in which the Borrower
becomes a subsidiary of another person (such person, the “New Parent”) shall not
constitute a Change of Control if, immediately following the consummation of
such transaction, no person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person, entity or “group” and its subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the New Parent or any subsidiary of
the New Parent, beneficially owns, directly or indirectly through one or more
intermediaries, voting power of the Voting Stock of the Borrower or the New
Parent having more than 50% of the ordinary voting power for the election of
directors of the Borrower or the New Parent.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, treaty, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, or any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under United States of America cash flow term loan credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Other Term
Loans, Initial Revolving Loans, Extended Revolving Loans or Other Revolving
Loans; and (b) when used in respect of any Commitment, whether such Commitment
is in respect of a commitment to make Term B Loans, Other Term Loans, Initial
Revolving Loans, Extended Revolving Loans or Other Revolving Loans. Other Term
Loans, Extended Revolving Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Term B Loans or the Initial Revolving Loans, respectively, or from other Other
Term Loans or other Extended Revolving Loans or other Other Revolving Loans, as
applicable, shall each be construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean October 1, 2019.

“Closing Date Mortgaged Properties” shall mean the Material Real Properties
identified on Schedule 1.01(E) hereto on the Closing Date.

 

9



--------------------------------------------------------------------------------

“Co-Manager” shall mean Craig-Hallum Capital Group LLC, a Minnesota limited
liability company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any Subagent for the benefit of the Secured Parties
pursuant to any Security Document.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, as may be amended, restated, supplemented or otherwise modified
from time to time, among the Borrower, each Subsidiary Loan Party and the
Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.12):

(a) on the Closing Date, the Collateral Agent shall have received (i) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (ii) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i)(x) all outstanding Equity Interests directly owned
by the Loan Parties, other than Excluded Securities, and (y) all Indebtedness
owing to any Loan Party, other than Excluded Securities, shall have been pledged
pursuant to the Collateral Agreement, and (ii) the Collateral Agent shall have
received certificates or other instruments (if any) representing such Equity
Interests and any notes or other instruments required to be delivered pursuant
to the applicable Security Documents, together with stock powers, note powers or
other instruments of transfer (if any) with respect thereto endorsed in blank
(other than share certificates issued by Foreign Subsidiaries, which shall not
be required to be delivered);

(c) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Collateral Agreement and the Subsidiary Guarantee Agreement and (ii) supplements
to the other Security Documents, if applicable, in the form specified therefor
or otherwise reasonably acceptable to the Administrative Agent, in each case,
duly executed and delivered on behalf of such Subsidiary Loan Party;

(d) after the Closing Date, (x) all outstanding Equity Interests of any person
that becomes a Subsidiary Loan Party after the Closing Date and (y) subject to
Section 5.10(g), all Equity Interests directly acquired by the Borrower or a
Subsidiary Loan Party after the Closing Date, other than Excluded Securities,
shall have been pledged pursuant to the Collateral Agreement, together with
stock powers or other instruments of transfer (if any) with respect thereto
endorsed in blank (other than share certificates issued by Foreign Subsidiaries,
which shall not be required to be delivered);

 

10



--------------------------------------------------------------------------------

(e) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Administrative Agent (including those required by applicable Requirements
of Law) to be delivered, filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(f) within (x) 90 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as the
Administrative Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
counsel regarding the enforceability, due authorization, execution and delivery
of the Mortgages and such other matters customarily covered in real estate
counsel opinions as the Administrative Agent may reasonably request, in form and
substance reasonably acceptable to the Administrative Agent, (iii) with respect
to each such Mortgaged Property, the Flood Documentation and (iv) such other
documents as the Administrative Agent may reasonably request that are available
to the Borrower without material expense with respect to any such Mortgage or
Mortgaged Property; provided that, notwithstanding anything herein to the
contrary, if any Loan Party shall be required to deliver a Mortgage on any new
or additional Mortgaged Property pursuant to this Agreement or any other Loan
Document, no such Mortgage shall be (nor be required to be) granted by the
applicable Loan Party nor accepted by the Collateral Agent until (x) each
Revolving Facility Lender has received the Flood Documentation, at least twenty
days in advance of signing, and (y) receipt of confirmation from the
Administrative Agent that each Revolving Facility Lender has confirmed to the
Administrative Agent that it has completed its flood insurance due diligence to
its reasonable satisfaction.

(g) within (x) 90 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as the
Administrative Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to each such Mortgaged Property located in the United
States of America, or a date-down and modification endorsement, if available, in
an amount reasonably acceptable to the Administrative Agent with respect to such
Mortgaged Property (not to exceed the fair market value of the applicable
Mortgaged Property, as determined in good faith by the Borrower), paid for by
the Borrower, issued by a nationally recognized title insurance company,
insuring the Lien of each Mortgage as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements, coinsurance and reinsurance as the Administrative
Agent may reasonably request and which are available at commercially reasonable
rates in the jurisdiction where the applicable Mortgaged Property is located,
(ii) a survey or “express map” (or other aerial map) of each Mortgaged Property
(including all improvements, easements and other customary matters thereon
reasonably required by the Administrative Agent), as applicable, for which all
necessary fees (where applicable) have been paid with respect to each such
Mortgaged Property located in the United States of America,

 

11



--------------------------------------------------------------------------------

which is (A) in the case of a survey, complying in all material respects with
the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey and (B) in each case, sufficient for such
title insurance company to remove all standard survey exceptions from the title
insurance policy relating to such Mortgaged Property and issue the customary
survey related endorsements or otherwise reasonably acceptable to the
Administrative Agent and (iii) appraisals with respect to each such Mortgaged
Property complying in all material respects with FIRREA and USPAP, in each case,
to the extent required by applicable law;

(h) the Collateral Agent shall have received evidence of the insurance required
by the terms of Section 5.02 hereof; and

(i) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Administrative Agent, evidence of compliance with any other requirements of
Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations, and third party debt obligations evidenced by promissory notes or
similar instruments (and, excluding, for the avoidance of doubt, Hedging
Obligations) of the Borrower and the Subsidiaries determined on a consolidated
basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

12



--------------------------------------------------------------------------------

(i) any net after-tax extraordinary, exceptional, nonrecurring or unusual gains
or losses or income or expense or charge (less all fees and expenses relating
thereto), any severance, relocation or other restructuring expenses (including
any cost or expense related to employment of terminated employees), any expenses
related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to closing costs, rebranding costs, curtailments or modifications to
pension and post-retirement employee benefit plans, excess pension charges,
acquisition integration costs, opening costs, recruiting costs, signing,
retention or completion bonuses, litigation and arbitration costs, charges, fees
and expenses (including settlements), and expenses or charges related to any
offering of Equity Interests or debt securities of the Borrower, any Investment,
acquisition, Disposition, recapitalization or incurrence, issuance, repayment,
repurchase, refinancing, amendment or modification of Indebtedness (in each
case, whether or not successful), and any fees, expenses, charges or change in
control payments related to the Transactions (including any costs relating to
auditing prior periods, any transition-related expenses, and Transaction
Expenses incurred before, on or after the Closing Date), in each case, shall be
excluded,

(ii) any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment or buy-back of
indebtedness, Hedging Agreements or other derivative instruments shall be
excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period
and (B) the Net Income for such period shall include any dividend, distribution
or other payment in cash (or to the extent converted into cash) received by the
referent person or a subsidiary thereof (other than an Unrestricted Subsidiary
of such referent person) from any person in excess of, but without duplication
of, the amounts included in subclause (A),

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries and including the
effects of adjustments to (A) deferred rent, (B) Capitalized Lease Obligations
or other obligations or deferrals attributable to capital spending funds with
suppliers or (C) any deferrals of revenue) in component amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

13



--------------------------------------------------------------------------------

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

(ix) any (a) non-cash compensation charge or (b) costs or expenses realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,

(x) accruals and reserves that are established or adjusted in connection with
the Transactions or within twelve months after the Closing Date or the closing
of any acquisition or investment and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

(xii) any gain, loss, income, expense or charge resulting from the application
of any LIFO method shall be excluded,

(xiii) any non-cash charges for deferred tax asset valuation allowances shall be
excluded,

(xiv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,

(xv) [reserved],

(xvi) [reserved],

(xvii) (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xviii) [reserved], and

(xix) Capitalized Software Expenditures and software development costs shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the fiscal quarter most recently ended for
which financial statements have been (or were required to be) delivered pursuant
to Section 4.02(e), 5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma
Basis after giving effect to any acquisition or Disposition of a person or
assets that may have occurred on or after the last day of such fiscal quarter.

 

14



--------------------------------------------------------------------------------

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Convertible Securities” shall mean debt securities, the terms of which provide
for conversion into Equity Interests (other than Disqualified Stock), cash or a
combination thereof.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) [reserved], plus

(b) an amount, not less than zero in the aggregate, equal to 50% of the
Consolidated Net Income of the Borrower for the period (taken as one accounting
period) from the first day of the fiscal quarter during which the Closing Date
occurs to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at such date, plus

(c) [reserved], plus

(d) [reserved], plus

(e) (i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
from the sale of common Equity Interests of the Borrower after the Closing Date
and on or prior to such time (including upon exercise of warrants or options)
and (ii) common Equity Interests of the Borrower issued upon conversion of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Loan Obligations in right of payment) of the Borrower or any Subsidiary owed to
a person other than the Borrower or a Subsidiary; provided, that this clause
(e) shall exclude Permitted Cure Securities, sales of Equity Interests financed
as contemplated by Section 6.04(e) or used as described in clause (ix) of the
definition of “EBITDA”, any amount used to incur Indebtedness under
Section 6.01(l) and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b), plus

(f) 100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(e) above); plus

(g) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, plus

 

15



--------------------------------------------------------------------------------

(h) [reserved], plus

(i) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments made pursuant to Section 6.04(j)(Y) of the Borrower or any
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus

(j) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale or other disposition,
repayments, repurchases, redemptions, income and similar amounts) actually
received by the Borrower or any Subsidiary in respect of any Investments made
pursuant to Section 6.04(j)(Y), minus

(k) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus

(l) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(m) any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (e) above).

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets or deferred cost assets at
such date of determination, other than amounts related to current or deferred
Taxes based on income or profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities or
deferred revenue liabilities at such date of determination, other than (a) the
current portion of any Indebtedness, (b) accruals of Interest Expense (excluding
Interest Expense that is due and unpaid), (c) accruals for current or deferred
Taxes based on income or profits, (d) accruals, if any, of transaction costs
resulting from the Transactions, (e) accruals of any costs or expenses related
to (i) severance or termination of employees prior to the Closing Date or
(ii) bonuses, pension and other post-retirement benefit obligations, and
(f) accruals for add-backs to EBITDA included in clauses (a)(iv), (a)(v), and
(a)(vii) of the definition of such term.

 

16



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period, plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.

“Declining Lender” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Deemed Date” shall have the meaning assigned to such term in Section 6.01.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, Administrative Agent or any Issuing Bank in writing that
it does not intend or expect to comply with its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash equivalents received in connection with a subsequent disposition
of, or other receipt of cash equivalents in respect of, such Designated Non-Cash
Consideration.

 

17



--------------------------------------------------------------------------------

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.

“Disqualified Lender” shall mean (i) the persons identified as “Disqualified
Lenders” in writing to the Arrangers by the Borrower on or prior to the Closing
Date, and (ii) the persons as may be identified in writing to the Administrative
Agent by the Borrower from time to time thereafter (in the case of this clause
(ii)) in respect of bona fide business competitors of the Borrower (in the good
faith determination of the Borrower), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Disqualified Lenders”); provided, that no such updates
pursuant to this clause (ii) shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Disqualified Lenders.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payment
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Documentation Agents” shall mean Barclays Bank PLC, Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc. Citibank, N.A. and SunTrust Robinson
Humphrey, Inc.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

18



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Early Opt-in Election” shall mean the occurrence of:

(1) (i) a determination by the Borrower and the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders and the Borrower have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in this Section titled
“Effect of Benchmark Transition Event,” are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and

(2) (i) the election by the Borrower and the Administrative Agent or (ii) the
election by the Borrower and the Required Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent
and the Borrower.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations) and the amount
of any distributions pursuant to Section 6.06(b)(iii) or Section 6.06(b)(v),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period, together with items excluded from the definition
of “Interest Expense” pursuant to clause (a) thereof,

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees, original issue discount and Capitalized Software
Expenditures, amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility, branch, office or business unit closures,
facility, branch, office or business unit consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges),

(v) any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

 

19



--------------------------------------------------------------------------------

(vi) [reserved],

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding subclause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, Disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to this Agreement, (y) any
amendment or other modification of the Obligations or other Indebtedness and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Securitization Financing,

(viii) the amount of loss or discount in connection with a Permitted
Securitization Financing, including amortization of loan origination costs and
amortization of portfolio discounts,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party (other than contributions received from
the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Stock),

(x) [reserved],

(xi) [reserved],

(xii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in subclauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and

(xiii) one-time costs associated with commencing Public Company Compliance;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

20



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Engagement and Fee Letter” shall mean that certain Engagement and Fee Letter
dated as of September 9, 2019 by and among Nuance and the Arrangers.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any Hazardous Material or to public or employee
health and safety matters (to the extent relating to exposure to Hazardous
Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest; provided that
Equity Interests shall exclude Convertible Securities (irrespective of whether
settled in Equity Interests or cash) and Permitted Call Spread Agreements.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (f) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(g) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any

 

21



--------------------------------------------------------------------------------

liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of the Borrower, a Subsidiary
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary payment permitted hereunder of term Indebtedness
during such Applicable Period (other than any voluntary prepayment of the Term
Loans, which shall be the subject of Section 2.11(c)(ii)(A)) and the amount of
any voluntary payments of revolving Indebtedness to the extent accompanied by
permanent reductions of any revolving facility commitments during such
Applicable Period (other than any voluntary prepayments of the Revolving
Facility Commitment, which shall be the subject of Section 2.11(c)(ii)(B)), so
long as the amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Acquisitions, New Project expenditures and other
Investments permitted hereunder (excluding Permitted Investments, intercompany
Investments in Subsidiaries and Investments made pursuant to Section 6.04(j)(Y))
and payments in respect of restructuring activities,

 

22



--------------------------------------------------------------------------------

(d) Capital Expenditures, Permitted Acquisitions, New Project expenditures or
other permitted Investments (excluding Permitted Investments and intercompany
Investments in Subsidiaries), that the Borrower or any Subsidiary shall, during
such Applicable Period, become obligated to make and that are not made during
such Applicable Period, but are made prior to the date by which prepayments
pursuant to Section 2.11(c) are required,

(e) Taxes paid in cash by the Borrower and its Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period and the amount of any distributions made
pursuant to Section 6.06(b)(iii) and Section 6.06(b)(v) during such Applicable
Period or that will be made within six months after the close of such Applicable
Period; provided, that with respect to any such amounts to be paid or
distributed after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital (other than any increase
arising from the recognition or de-recognition of any Current Assets or Current
Liabilities upon an acquisition or disposition of a business) of the Borrower
and its Subsidiaries for such Applicable Period and, at the Borrower’s option,
any anticipated increase, estimated by the Borrower in good faith, for the
following Excess Cash Flow Period,

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) [reserved],

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (other than in respect of Transaction Expenses) which
had not reduced Excess Cash Flow upon the accrual thereof in a prior Applicable
Period, or an accrual for a cash payment, by the Borrower and its Subsidiaries
or did not represent cash received by the Borrower and its Subsidiaries, in each
case on a consolidated basis during such Applicable Period, and

 

23



--------------------------------------------------------------------------------

(l) the amount of (A) any deductions attributable to minority interests that
were added to or not deducted from Net Income in calculating Consolidated Net
Income and (B) EBITDA of joint ventures and minority investees added to
Consolidated Net Income in calculating EBITDA,

plus, without duplication, (B):

(a) an amount equal to any decrease in Working Capital (other than any decrease
arising from the recognition or de-recognition of any Current Assets or Current
Liabilities upon an acquisition or disposition of a business) of the Borrower
and its Subsidiaries for such Applicable Period,

(b) all amounts referred to in clause (A)(b) above to the extent funded with the
proceeds of the issuance or the incurrence of Indebtedness (including
Capitalized Lease Obligations and purchase money Indebtedness, but excluding
proceeds of extensions of credit under any revolving credit facility), the sale
or issuance of any Equity Interests (including any capital contributions) and
any loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

(c) [reserved],

(d) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and

(f) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending in September 30, 2020.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean the cash and the fair market value of assets
other than cash (as determined by the Borrower in good faith) received by the
Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale or issuance (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Qualified Equity
Interests of the Borrower, in each case designated as Excluded Contributions
pursuant to a certificate of a Responsible Officer of the Borrower on or
promptly after the date such capital contributions are made or the date such
Equity Interest is sold or issued, as the case may be.

 

24



--------------------------------------------------------------------------------

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such
Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of such
class;

(c) in the case of any pledge of voting Equity Interests of any FSHCO (in each
case, that is owned directly by the Borrower or a Subsidiary Loan Party) to
secure the Obligations, any voting Equity Interest of such FSHCO in excess of
65% of the outstanding Equity Interests of such class;

(d) any Equity Interests or Indebtedness to the extent the pledge thereof would
be prohibited by any Requirement of Law after giving effect to the
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction;

(e) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) binding on such
Equity Interests to the extent in existence on the Closing Date or on the date
of acquisition thereof and not entered into in contemplation thereof (other than
in connection with the incurrence of Indebtedness of the type contemplated by
Section 6.01(i)) (other than, in this subclause (A)(ii), customary
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code or other applicable Requirements of Law), (B) any organizational
documents, joint venture agreement or shareholder agreement (or other
contractual obligation referred to in subclause (A)(ii) above) prohibits such a
pledge without the consent of any other party; provided, that this clause
(B) shall not apply if (1) such other party is a Loan Party or a Wholly Owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent) and shall only apply for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), customary
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code or other applicable Requirement of Law);

(f) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary, any not-for-profit entity or any Special Purpose Securitization
Subsidiary;

 

25



--------------------------------------------------------------------------------

(g) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(h) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as determined in good faith by
the Borrower in consultation with the Administrative Agent;

(i) any Equity Interests or Indebtedness that are set forth on Schedule 1.01(A)
to this Agreement or that have been identified on or prior to the Closing Date
in writing to the Agent by a Responsible Officer of the Borrower and agreed to
by the Administrative Agent; and

(k) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Securitization Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby, (y) in the case
of any person that becomes a Domestic Subsidiary after the Closing Date,
providing such a Guarantee or granting such Liens could reasonably be expected
to result in material adverse tax consequences as determined in good faith by
the Borrower in consultation with the Administrative Agent or (z) in the case of
any Domestic Subsidiary acquired pursuant to a Permitted Acquisition or similar
Investment financed with Indebtedness permitted to be incurred hereunder as
assumed Indebtedness (and such assumed Indebtedness is not incurred in
contemplation of such Permitted Acquisition or Investment) and any Domestic
Subsidiary thereof that guarantees such Indebtedness, in each case to the
extent, and for so long as, such Indebtedness prohibits such Subsidiary from
becoming a Guarantor,

 

26



--------------------------------------------------------------------------------

(i) each Unrestricted Subsidiary, and

(j) with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new Lending Office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax that is
attributable to such recipient’s failure to comply with Section 2.17(d) or
(e) or (iv) any Tax imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.01(C), which shall each be deemed to constitute a Letter of Credit
issued hereunder on the Closing Date.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

 

27



--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder) and thereafter, the term “Facility” may include
any other Class of Commitments and the extensions of credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
Regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code as of the date of this Agreement (or any amended or successor version
described above) and any intergovernmental agreements (or related rules,
legislation or official administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that if
the Federal Funds Effective Rate for any day is less than 1.00% per annum, the
Federal Funds Effective Rate for such day will be deemed to be 1.00% per annum.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.

“Financial Officer” of any person shall mean the Chief Financial Officer or an
equivalent financial officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended.

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit G hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, in each
case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, in each
case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

 

28



--------------------------------------------------------------------------------

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (and to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) evidence of flood insurance as required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such

 

29



--------------------------------------------------------------------------------

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part),
or (b) any Lien (other than any Lien under Section 6.02(y)(ii)) on any assets of
the guarantor securing any Indebtedness or other obligation (or any existing
right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, that the term “Guarantee” shall not include endorsements of instruments
for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) (a) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement or (b) listed in Schedule 1.01(G). For the avoidance
of doubt, any Hedge Bank under clause (a) above shall continue to be a Hedge
Bank with respect to the applicable Hedging Agreement even if it ceases to be an
Agent, Arranger, Lender or Affiliate thereof after the Closing Date.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries and no
Permitted Call Spread Agreement shall be a Hedging Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(e), 5.04(a) or 5.04(b), have assets with a value in excess of 5.0%
of the Consolidated Total Assets or revenues representing in excess of 5.0% of
total revenues of

 

30



--------------------------------------------------------------------------------

the Borrower and the Subsidiaries on a consolidated basis as of such date, and
(b) taken together with all Immaterial Subsidiaries as of such date, did not
have assets with a value in excess of 10% of Consolidated Total Assets or
revenues representing in excess of 10% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof. For the
avoidance of doubt, as of the Closing Date, the Subsidiaries of the Borrower
identified on Schedule 1.01(B) constitute Immaterial Subsidiaries pursuant to
the foregoing sentence.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount or deferred
financing fees, the payment of interest or dividends in the form of additional
Indebtedness or in the form of Equity Interests, as applicable, the accretion of
original issue discount, deferred financing fees or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at the time of the establishment of the
commitments in respect of the Indebtedness to be incurred utilizing this
definition (or, at the option of the Borrower, at the time of incurrence of such
Indebtedness), the sum of:

(i) the excess (if any) of $50,000,000 over (b) the sum of (x) the aggregate
outstanding principal amount of all Incremental Term Loans and Incremental
Revolving Facility Commitments, in each case incurred or established after the
Closing Date pursuant to Section 2.21 utilizing this clause (i) (other than
Incremental Term Loans and Incremental Revolving Facility Commitments in respect
of Refinancing Term Loans, Extended Term Loans, Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments, respectively) and
(y) the aggregate principal amount of Incremental Equivalent Debt incurred
utilizing this clause (i); plus

(ii) any amounts so long as immediately after giving effect to the incurrence
thereof utilizing this clause (ii) (and assuming any Incremental Revolving
Facility Commitments being established at such time utilizing this clause
(ii) are fully drawn unless such commitments have been drawn or have otherwise
been terminated) and the use of proceeds of the loans thereunder, (a) in the
case of Incremental Loans secured by Liens on the Collateral that rank pari
passu with the Liens on the Collateral securing the Term B Loans or the Initial
Revolving Loans, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than 1.70 to 1.00, (b) in the case of Incremental Loans secured by Liens
on the Collateral that rank junior to the Liens on the Collateral securing the
Term B Loans and the Initial Revolving Loans, the Net Secured Leverage Ratio on
a Pro Forma Basis is not greater than 1.95 to 1.00 and (c) in the case of
Incremental Loans that are unsecured, either (1) the Interest Coverage Ratio on
a Pro Forma Basis is not less than 2.00 to 1.00 or (2) the Net Total Leverage
Ratio on a Pro Forma Basis is not greater than 1.95 to 1.00; provided that, for
purposes of this clause (ii), net cash proceeds funded by financing sources upon
the incurrence of Incremental Loans incurred at such time of calculation shall
not be netted against the applicable amount of Consolidated Debt for purposes of
such calculation of the Net First Lien Leverage Ratio, the Net Secured Leverage
Ratio or the Net Total Leverage Ratio at such time; plus

(iii) the aggregate amount of (A) all voluntary prepayments of (i) Term Loans
pursuant to Section 2.11(a), (ii) Revolving Facility Loans pursuant to
Section 2.11(a) (and accompanied by a reduction of Revolving Facility
Commitments pursuant to Section 2.08(b)) and (iii) Incremental Equivalent Debt
in the form of Other First Lien Debt, (B) all debt buybacks of any of the
foregoing (which, in the case of revolving credit facilities, are accompanied by
a

 

31



--------------------------------------------------------------------------------

permanent commitment reduction or termination thereof, as applicable), with
credit given the aggregate amount paid in cash and (C) all payments of Loans
made in connection with the removal pursuant to Section 2.19(c) of any
Non-Consenting Lender, in each case, made prior to such time except to the
extent funded with the proceeds of long-term Indebtedness (other than revolving
Indebtedness);

provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or (iii)
above and (B) any calculation of the Net First Lien Leverage Ratio, the Net
Secured Leverage Ratio, the Net Total Leverage Ratio or the Interest Coverage
Ratio on a Pro Forma Basis pursuant to clause (ii) above may be determined, at
the option of the Borrower, without giving effect to any simultaneous
establishment or incurrence of any amounts utilizing clause (i) or (iii) above.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

“Incremental Equivalent Debt” shall mean Indebtedness under Section 6.01(z).

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Loans.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

32



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary course
of business or consistent with past practice), to the extent that the same would
be required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (e) all Capitalized Lease Obligations of such person,
(f) all net payments that such person would have to make in the event of an
early termination, on the date Indebtedness of such person is being determined,
in respect of outstanding Hedging Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness described in clauses (a) to (h) above and (j) the amount
of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses, and intercompany liabilities arising
in the ordinary course of business or consistent with past practice, (B) prepaid
or deferred revenue, (C) purchase price holdbacks arising in the ordinary course
of business or consistent with past practice in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset, (D) Obligations under or in respect of Permitted Securitization
Financings, (E) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, (F) obligations in
respect of Third Party Funds, (G) in the case of the Borrower and its
Subsidiaries, (I) all intercompany Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business or consistent with past practice and
(II) intercompany liabilities in connection with the cash management, tax and
accounting operations of the Borrower and the Subsidiaries or (H) liabilities in
respect of membership deposits. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof. For the avoidance of
doubt, payment obligations under the Tax Matters Agreement shall not constitute
Indebtedness.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

33



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense, in each case, for the Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding interest expense relating to membership deposit liabilities,
amortization of deferred financing fees and original issue discount, debt
issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees, amortization of non-cash interest resulting
from the application of Accounting Standards Codification 470-20, Debt (but only
to the extent of the information therein that was codified from Financial
Accounting Standards Board Staff Position No. APB 14-1—Accounting for
Convertible Debt Instruments That May Be Settled in Cash upon Conversion
(Including Partial Cash Settlement) or related interpretations or guidance) to
any convertible debt of the Borrower, and non-cash interest expense attributable
to movement in mark to market of obligations in respect of Hedging Agreements or
other derivatives (in each case permitted hereunder) under GAAP and
(b) capitalized interest of such person, minus interest income for such period.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Borrower and the Subsidiaries with respect to Hedging Agreements, and interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter

 

34



--------------------------------------------------------------------------------

(or 12 months or a period shorter than 1 month, if at the time of the relevant
Borrowing, all relevant Lenders make interest periods of such length available),
as the Borrower may elect; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Interpolated Rate” shall mean, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between (a) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of that Loan; and (b) the applicable LIBO Rate for
the shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the U.S. Internal Revenue Service.

“Issuing Bank” shall mean (i) each Revolving Facility Lender, (ii) for purposes
of the Existing Roll-Over Letters of Credit, the Issuing Bank set forth on
Schedule 1.01(C) and (iii) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity. An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by any
domestic or foreign branch or Affiliate of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such branch or Affiliate with respect to
Letters of Credit issued by such branch or Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Bookrunners” shall mean, collectively, Barclays Bank PLC, Goldman Sachs
Bank USA, Morgan Stanley Senior Funding, Inc. Citibank, N.A. and SunTrust
Robinson Humphrey, Inc.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall mean any Indebtedness (other than intercompany
Indebtedness) that is subordinated in right of payment to the Loan Obligations.

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are secured
by Liens on the Collateral that rank pari passu with the Liens thereon securing
the Term B Loans) pursuant to a Permitted Junior Intercreditor Agreement (it
being understood that Junior Liens are not required to be pari passu with other
Junior Liens, and that Indebtedness secured by Junior Liens may have Liens that
are senior in priority to, or pari passu with, or junior in priority to, other
Liens constituting Junior Liens).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

35



--------------------------------------------------------------------------------

“LCT Election” shall have the meaning provided in Section 1.09.

“LCT Test Date” shall have the meaning provided in Section 1.09.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lender Presentation” shall mean the lender presentation dated September 2019,
as modified or supplemented prior to the Closing Date.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
Each Existing Roll-Over Letter of Credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date for all purposes of the Loan
Documents.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an aggregate amount not to exceed
$15,000,000 (calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof) or such larger amount not to exceed the
Revolving Facility Commitment as the Administrative Agent and the applicable
Issuing Bank may agree.

“LIBO Rate” shall mean the US LIBO Rate, the EURIBO Rate or the Alternate
Currency LIBO Rate, as the context may require.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Limited Condition Transaction” shall mean (a) any acquisition by the Borrower
or one or more of the Subsidiaries of any assets, business or person or an
Investment by the Borrower or one or more of the Subsidiaries, in each case,
permitted to be made under this Agreement and whose consummation is not
conditioned on the availability of, or on obtaining, third party financing or
(b) any redemption, satisfaction and discharge or repayment of Junior Financing
or preferred stock requiring irrevocable notice in advance of such redemption
satisfaction and discharge or repayment.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) any Intercreditor Agreement, (vi) any Note issued under
Section 2.09(e), (vii) the Letters of Credit and (viii) solely for the purposes
of Sections 4.02 and 7.01 hereof, the Engagement and Fee Letter.

 

36



--------------------------------------------------------------------------------

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided that, with respect to any Alternate Currency Loan, “Local
Time” shall mean the local time of the applicable Lending Office.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness for borrowed money (other than
intercompany Indebtedness, Loans and Letters of Credit) of any one or more of
the Borrower or any Subsidiary in an aggregate principal amount exceeding
$30,000,000; provided that in no event shall any Permitted Securitization
Financing be considered Material Indebtedness.

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property
owned on the Closing Date or (y) the date of acquisition, for Real Property
acquired after the Closing Date, in each case as determined by the Borrower in
good faith; provided, that “Material Real Property” shall not include any Real
Property in respect of which the Borrower or a Subsidiary Loan Party does not
own the land in fee simple.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

 

37



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 103% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.

“Mortgaged Properties” shall mean, collectively, (i) the Closing Date Mortgaged
Properties and (ii) any Material Real Property encumbered by a Mortgage after
the Closing Date pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to the Mortgaged Properties, each substantially in the form of Exhibit K (with
such changes to account for local law matters) or otherwise in a form reasonably
acceptable to the Borrower and the Administrative Agent, as amended,
supplemented or otherwise modified from time to time, including all such changes
as may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (x) the aggregate principal amount of
any Consolidated Debt consisting of Loan Obligations outstanding as of the last
day of the Test Period most recently ended as of such date that are then secured
by first-priority Liens on any assets or property of the Borrower or any of its
Subsidiaries and (y) the aggregate principal amount of any other Consolidated
Debt of the Borrower and its Subsidiaries outstanding as of the last day of such
Test Period that is then secured by Liens on the Collateral that are Other First
Liens less (ii) without duplication, up to $50,000,000 of Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net First Lien Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
under Section 6.05(g) (or Sale and Lease-Back Transactions under
Section 6.03(b)(x)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs,

 

38



--------------------------------------------------------------------------------

title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable (in the good faith determination of the
Borrower) as a result thereof (including the amount of any distributions in
respect thereof pursuant to Section 6.06(b)(iii) or Section 6.06(b)(v)),
(iii) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) or (ii) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction) and
(iv) payments made on a ratable basis (or less than ratable basis) to holders of
non-controlling interests in non-Wholly Owned Subsidiaries as a result of such
Asset Sale; provided, that, if the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, within 18 months of such receipt, to acquire,
maintain, develop, construct, improve, upgrade or repair assets used or useful
in the business of the Borrower and the Subsidiaries or to make Permitted
Acquisitions and other Investments permitted hereunder (excluding Permitted
Investments or intercompany Investments in Subsidiaries) or to reimburse the
cost of any of the foregoing incurred on or after the date on which the Asset
Sale giving rise to such proceeds was contractually committed, such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
18 months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 18 month period but within such 18 month period are contractually committed
to be used, then such remaining portion if not so used within six months
following the end of such 18 month period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless such net cash proceeds shall exceed $10,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds)
and (y) no net cash proceeds calculated in accordance with the foregoing shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such net cash proceeds otherwise constituting Net Proceeds pursuant to the
foregoing clause (x) in such fiscal year shall exceed $30,000,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i)
without duplication, the aggregate principal amount of any Consolidated Debt of
the Borrower and its Subsidiaries outstanding as of the last day of such Test
Period that is then secured by Liens on any assets or property of the Borrower
or any of its Subsidiaries less (ii) without duplication, up to $50,000,000 of
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period, to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP;
provided, that the Net Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.

 

39



--------------------------------------------------------------------------------

“Net Share Settlement” shall mean any settlement received by any holder of
Convertible Securities upon any surrender of its Convertible Securities for
conversion consisting of Equity Interests, cash or a combination of cash and
Equity Interests.

“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) without
duplication, the aggregate principal amount of any Consolidated Debt of the
Borrower and its Subsidiaries outstanding as of the last day of the Test Period
most recently ended as of such date less (ii) without duplication, up to
$50,000,000 of Unrestricted Cash and unrestricted Permitted Investments of the
Borrower and its Subsidiaries as of the last day of such Test Period, to
(B) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that the Net Total Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Parent” shall have the meaning assigned to such term in the definition of
the term “Change in Control”.

“New Project” shall mean (x) each plant, facility, branch, office or business
unit which is either a new plant, facility, branch, office or business unit, or
an expansion, relocation, remodeling, refurbishment or substantial modernization
of an existing plant, facility, branch, office or business unit owned by the
Borrower or the Subsidiaries which in fact commences operations and (y) each
creation (in one or a series of related transactions) of a business unit,
product line or service offering to the extent such business unit commences
operations or such product line or service is offered or each expansion (in one
or a series of related transactions) of business into a new market or through a
new distribution method or channel.

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e)(i).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Nuance” shall have the meaning assigned to such term in the introductory
paragraph.

“Nuance Registration Statement” shall have the meaning assigned to such term in
the introductory paragraph.

“Nuance Transfer” shall have the meaning assigned to such term in the
introductory paragraph.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.

“OFAC” shall have the meaning provided in Section 3.25(b).

 

40



--------------------------------------------------------------------------------

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

“Other First Liens” shall mean Liens on the Collateral that are pari passu with
the Liens thereon securing the Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral that are pari passu with the Liens thereon
securing the Term B Loans) pursuant to a Permitted Pari Passu Intercreditor
Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Acquisition” shall mean any acquisition of all or substantially all
the assets of, or all or substantially all the Equity Interests (other than
directors’ qualifying shares) not previously held by the Borrower and its
Subsidiaries in, or merger, consolidation or amalgamation with, a person or
division or line of business of a person (or any subsequent investment made in a
person or division or line of business previously acquired in a Permitted
Acquisition), if immediately after giving effect thereto: (i) no Event of
Default under clause (b), (c), (h) or (i) of Section 7.01 shall have occurred
and be continuing or would result therefrom, provided, however, that with
respect to a proposed acquisition pursuant to an executed acquisition agreement,
at the option of the Borrower, the determination of whether such an Event of
Default shall exist shall be made solely at the time of the execution of the
acquisition agreement related to such Permitted Acquisition; (ii) with respect
to any such acquisition or investment with cash consideration in excess of
$25,000,000, the Borrower shall be in Pro Forma

 

41



--------------------------------------------------------------------------------

Compliance immediately after giving effect to such acquisition or investment and
any related transaction; (iii) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; and (iv) to the extent required by Section 5.10, any person
acquired in such acquisition, if acquired by the Borrower or a Domestic
Subsidiary, shall be merged into the Borrower or a Subsidiary Loan Party or
become upon consummation of such acquisition a Subsidiary Loan Party.

“Permitted Call Spread Agreements” shall mean (a) any contract (including, but
not limited to, any convertible bond hedge or capped call transaction) pursuant
to which, among other things, the Borrower acquires an option requiring the
counterparty thereto to deliver to the Borrower shares of common stock of the
Borrower, cash in lieu of delivering shares of common stock or cash representing
the termination value of such option or a combination thereof from time to time
upon exercise or early termination of such option and (b) any contract pursuant
to which, among other things, the Borrower issues to the counterparty thereto
warrants to acquire shares of common stock of the Borrower, the cash value of
such shares or a combination thereof upon exercise of such warrants, in each
case entered into by the Borrower in connection with the issuance of Convertible
Securities (including, without limitation, the exercise of any over-allotment or
underwriter’s option); provided that the terms, conditions and covenants of such
contract are customary for contracts of such type (as determined by the Borrower
in good faith).

“Permitted Cure Securities” shall mean any common Equity Interests (or other
Equity Interests reasonably acceptable to the Administrative Agent) of the
Borrower issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, F 1 (or higher) according to Fitch, or A 1 (or higher) according to S&P
(or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

 

42



--------------------------------------------------------------------------------

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P, A by Moody’s or A by Fitch (or
such similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated by any two of (1) AAA
by S&P, (2) Aaa by Moody’s or (3) AAA by Fitch and (iii) have portfolio assets
of at least $5,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits;

(i) [reserved];

(j) instruments equivalent to those referred to in clauses (a) through (i) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction; and

(k) Investments that are consistent with the investment policy of the Borrower,
as it may be amended from time to time, that has been adopted by the board of
directors (or committee thereof) of the Borrower and approved by the
Administrative Agent.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to the Liens on the Collateral
securing the Term B Loans (and other Loan Obligations that are secured by Liens
on the Collateral that are pari passu with the Liens thereon securing the Term B
Loans) (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii) or (v)), either (as the Borrower shall elect) (x) the First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than the
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established in light of the type of Indebtedness to be secured by such liens,
as determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower or any of
the Subsidiaries as an Assignee, as accepted by the Administrative Agent (if
required by Section 9.04) in the form of Exhibit F or such other form as shall
be approved by the Administrative Agent and the Borrower (such approval not to
be unreasonably withheld or delayed).

 

43



--------------------------------------------------------------------------------

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens on the
Collateral securing the Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral that are pari passu with the Liens thereon
securing the Term B Loans), either (as the Borrower shall elect) (x) the First
Lien/First Lien Intercreditor Agreement, (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such pari passu Liens than
the First Lien/First Lien Intercreditor Agreement (as determined by the Borrower
in good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
liens, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness (or
unutilized commitments in respect of Indebtedness (only to the extent the
committed amount (i) could have been incurred on the date of the initial
incurrence and was deemed incurred at such time for purposes of this definition
or (ii) could have been incurred other than as Permitted Refinancing
Indebtedness on the date of such Refinancing)) being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided,
that (a) the principal amount (or accreted value, if applicable) or, if greater,
committed amount (only to the extent the committed amount (i) could have been
incurred on the date of the initial incurrence and was deemed incurred at such
time for purposes of this definition or (ii) could have been incurred other than
as Permitted Refinancing Indebtedness on the date of such Refinancing) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) or, if greater, committed amount of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses (including mortgage and similar taxes), plus an amount
equal to any existing commitment unutilized thereunder and letters of credit
undrawn thereunder), (b) except with respect to Section 6.01(i), (i) the final
maturity date of such Permitted Refinancing Indebtedness is on or after the
earlier of (x) the final maturity date of the Indebtedness being Refinanced and
(y) the Latest Maturity Date in effect at the time of incurrence thereof and
(ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the lesser of (i) the remaining
Weighted Average Life to Maturity of the Indebtedness being Refinanced and
(ii) the Weighted Average Life to Maturity of the Class of Term Loans then
outstanding with the greatest remaining Weighted Average Life to Maturity,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional obligor) and
(e) if the Indebtedness being Refinanced is secured by Liens on any Collateral
(whether senior to, equally and ratably with, or junior to the Liens on such
Collateral securing the Loan Obligations or otherwise), such Permitted
Refinancing Indebtedness may be secured by such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral secured (or would have secured) the Indebtedness being Refinanced) on
terms in the aggregate that are substantially similar to, or not materially less
favorable to the Secured Parties than, the Indebtedness being Refinanced or on
terms otherwise permitted by Section 6.02.

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

 

44



--------------------------------------------------------------------------------

“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold or
transferred to or financed by one or more Special Purpose Securitization
Subsidiaries, and (ii) such Special Purpose Securitization Subsidiaries finance
(or refinance) their acquisition of such Securitization Assets or interests
therein, or the financing thereof, by selling or borrowing against
Securitization Assets (including conduit and warehouse financings) and any
Hedging Agreements entered into in connection with such Securitization Assets;
provided, that recourse to the Borrower or any Subsidiary (other than the
Special Purpose Securitization Subsidiaries) in connection with such
transactions shall be limited to the extent customary (as determined by the
Borrower in good faith) for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary).

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pricing Grid” shall mean, with respect to the Initial Revolving Loans, Term B
Loans and Revolving Facility Commitments, as applicable, the table set forth
below:

Pricing Grid for Initial Revolving Loans

 

Net First Lien Leverage Ratio

   Applicable Margin for
ABR Loans   Applicable Margin for
Eurocurrency Loans

Greater than 1.75 to 1.00

   5.00%   6.00%

Less than or equal to 1.75 to 1.00 but greater than 1.25 to 1.00

   4.75%   5.75%

Less than or equal to 1.25 to 1.00

   4.50%   5.50%

 

45



--------------------------------------------------------------------------------

Pricing Grid for Revolving Facility Commitments

 

Net First Lien Leverage Ratio

   Applicable Commitment Fee

Greater than 1.75 to 1.00

   0.50%

Less than or equal to 1.75 to 1.00

   0.375%

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Net First Lien Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which the relevant financial statements are
delivered to the Administrative Agent pursuant to Section 5.04 for each fiscal
quarter beginning with the first full fiscal quarter of the Borrower ended after
the Closing Date, and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to in
the preceding sentence are not delivered within the time periods specified in
Section 5.04, then, at the option of the Administrative Agent or the Required
Lenders, until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level that is one pricing level
higher than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Net First Lien
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.11.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions whether or not otherwise permitted under
Section 6.04 or 6.05 or that require a waiver or consent of the Required
Lenders, but if so required, solely to the extent such waiver or consent has
been obtained), any dividend, distribution or other similar payment, any
designation of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
its Subsidiaries that the Borrower or any of the Subsidiaries has determined to
make and/or made and in the good faith determination of a Responsible Officer of
the Borrower are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the

 

46



--------------------------------------------------------------------------------

foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Securitization Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.11), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (iii) (A) for any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) for any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, in each case, in connection with a
Limited Condition Transaction, the Borrower may elect pursuant to a certificate
of a Responsible Officer delivered to the Administrative Agent to treat all or
any portion of the commitment relating thereto as being incurred at the time of
such commitment, in which case any subsequent incurrence of Indebtedness under
such commitment shall not be deemed, for purposes of this calculation, to be an
incurrence at such subsequent time.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions), which adjustments pursuant to this clause
(1) shall (x) not exceed 15% of EBITDA for the Reference Period (calculated
prior to giving effect to such capped adjustments (but for the avoidance of
doubt, after giving effect to other uncapped pro forma adjustments)) and
(y) only be included to the extent that the actions resulting in such operating
expense reductions and other operating improvements, synergies or cost savings
are taken or commenced or expected to be taken or commenced (in the good faith
determination of the Borrower) with 12 months after the date any such
calculation is performed and (2) all adjustments of the nature used in
connection with the calculation of “Adjusted EBITDA” as set forth in the Lender
Presentation to the extent such adjustments, without duplication, continue to be
applicable to such Reference Period. The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions, other operating improvements or
synergies and adjustments pursuant to clause (2) above, and information and
calculations supporting them in reasonable detail.

 

47



--------------------------------------------------------------------------------

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered. For the avoidance of doubt, Pro Forma Compliance shall be tested
without regard to whether or not the Financial Covenant was or was required to
be tested on the applicable quarter end date.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of the Borrower and the
Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower or any of the Subsidiaries prior to the Closing Date.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“QFC Credit Support” shall have the meaning assigned to such term in
Section 9.25.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

48



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Proceeds of such Refinancing Notes are used to permanently
reduce Loans and/or replace Commitments substantially simultaneously with the
issuance thereof; (b) the principal amount (or accreted value, if applicable) of
such Refinancing Notes does not exceed the principal amount (or accreted value,
if applicable) of the aggregate portion of the Loans so reduced and/or
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the remaining Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default); (f) the other terms of
such Refinancing Notes (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums and other pricing terms), taken
as a whole, either (A) reflect market terms and conditions (taken as a whole) at
the time of incurrence or establishment, as determined by the Borrower in good
faith or (B) are substantially similar to, or not materially less favorable to
the Borrower and its Subsidiaries than the terms, taken as a whole, applicable
to the Term B Loans (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date in effect at the time such Refinancing
Notes are issued or those that are otherwise reasonably acceptable to the
Administrative Agent), as determined by the Borrower in good faith (or, if more
restrictive, the Loan Documents are amended to contain such more restrictive
terms to the extent required to satisfy the foregoing standard); (g) there shall
be no obligor in respect of such Refinancing Notes that is not a Loan Party; and
(h) Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

49



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
trustees, officers, employees, agents and advisors of such person and such
person’s Controlled or Controlling Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reorganization Transactions” shall have the meaning assigned to such term in
the introductory paragraph.

“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.20(l).

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Amount of Loans” shall have the meaning assigned to such term in the
definition of the term “Required Lenders.”

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) Revolving L/C Exposures, and (c) Available Unused Commitments
that, taken together, represent more than 50% of the sum of (w) all Loans
outstanding, (x) all Revolving L/C Exposures, and (y) the total Available Unused
Commitments at such time; provided, that the Loans, Revolving L/C Exposures, and
Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. For purposes of the foregoing,
“Required Amount of Loans” shall mean, at any time, the amount of Loans required
to be held by Lenders in order for such Lenders to constitute “Required Lenders”
(without giving effect to the foregoing clause (ii)).

 

50



--------------------------------------------------------------------------------

“Required Percentage” shall mean, with respect to an Applicable Period, 75%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is less than or equal to 1.60 to 1.00 but greater than 1.10 to
1.00, such percentage shall be 50%, (b) if the Net First Lien Leverage Ratio as
at the end of the Applicable Period is less than or equal 1.10 to 1.00 but
greater than 0.60 to 1.00, such percentage shall be 25% and (c) if the Net First
Lien Leverage Ratio as at the end of the Applicable Period is less than or equal
to 0.60 to 1.00, such percentage shall be 0%.

“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.08(b)).

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) Revolving
L/C Exposures, and (c) Available Unused Commitments that, taken together,
represent more than 50% of the sum of (w) all Revolving Facility Loans
outstanding, (x) all Revolving L/C Exposures, and (y) the total Available Unused
Commitments at such time; provided, that the Revolving Facility Loans, Revolving
L/C Exposures, and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Revolving Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require and (b) with respect to
any Alternate Currency Loans, each of the following: (i) each date of a
Borrowing of Eurocurrency Revolving Loans denominated in an Alternate Currency,
(ii) each date of a continuation of a Eurocurrency Revolving Loan denominated in
an Alternate Currency pursuant to Section 2.07, and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

 

51



--------------------------------------------------------------------------------

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01 or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Closing Date is $75,000,000. On the Closing Date, there is only one
Class of Revolving Facility Commitments. After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof), and (b) the Revolving L/C Exposure applicable to such
Class at such time minus, for the purpose of Sections 6.11 and 7.03, the amount
of Letters of Credit that have been Cash Collateralized in an amount equal to
the Minimum L/C Collateral Amount at such time. The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
April 1, 2024 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

 

52



--------------------------------------------------------------------------------

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such
Class outstanding at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall have the meaning assigned to such term in Section 3.25(b).

“Sanctions Laws” shall have the meaning assigned to such term in
Section 3.25(c).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party or any Subsidiary and any Hedge Bank, or any
Guarantee by any Loan Party of any Hedging Agreement entered into by and between
any Subsidiary and any Hedge Bank, in each case to the extent that such Hedging
Agreement or such Guarantee, as applicable, is not otherwise designated in
writing by the Borrower and such Hedge Bank to the Administrative Agent to not
be included as a Secured Hedge Agreement. Notwithstanding the foregoing, for all
purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Hedge Agreement by a Guarantor
shall not include any Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

53



--------------------------------------------------------------------------------

“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fees, royalties and
other similar payments made related to the use of trade names and other
Intellectual Property, business support, training and other services,
(c) revenues related to distribution and merchandising of the products of the
Borrower and its Subsidiaries, (d) rents, real estate taxes and other
non-royalty amounts due from franchisees, (e) [reserved], (f) parcels of or
interests in real property, together with all easements, hereditaments and
appurtenances thereto, all improvements and appurtenant fixtures and equipment
incidental to the ownership, lease or operation thereof, (g) any Equity
Interests of any Special Purpose Securitization Subsidiary or any Subsidiary of
a Special Purpose Securitization Subsidiary and any rights under any limited
liability company agreement, trust agreement, shareholders agreement,
organization or formation documents or other agreement entered into in
furtherance of the organization of such entity, (h) any equipment, contractual
rights with unaffiliated third parties, website domains and associated property
and rights necessary for a Special Purpose Securitization Subsidiary to operate
in accordance with its stated purposes, (i) any rights and obligations
associated with gift card or similar programs, and (j) other assets and property
(or proceeds of such assets or property) to the extent customarily included in
securitization transactions of the relevant type in the applicable jurisdictions
(as determined by the Borrower in good faith).

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Notices of Grant of Security Interest in Intellectual Property (as defined in
the Collateral Agreement), and each of the security agreements, pledge
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.10.

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement, executed prior to the execution of this Agreement, by
and between the Borrower and Nuance.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with the Borrower or any of the Subsidiaries (other
than Special Purpose Securitization Subsidiaries) in the event the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law) and (ii) any subsidiary of a Special Purpose
Securitization Subsidiary.

 

54



--------------------------------------------------------------------------------

“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, the
amounts set forth beside such Issuing Bank’s name on Schedule 1.01(F) hereto or,
in each case, such other amount as specified in the agreement pursuant to which
such person becomes an Issuing Bank hereunder or, in each case, such larger
amount not to exceed the Revolving Facility Commitment as the Administrative
Agent and the applicable Issuing Bank may agree or, with respect to the Issuing
Bank under an Existing Roll-Over Letter of Credit, the additional amount of such
Existing Roll-Over Letter of Credit.

“Spin-Off” shall mean the spin-off of the Borrower into a new publicly traded
company, which will operate the automotive technology business owned by Nuance
and its Subsidiaries as of the date immediately prior to the Closing Date.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the person acting in such capacity as the spot rate for the
purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., Local
Time on the date three Business Days prior to the date as of which the foreign
exchange computation is made or if such rate cannot be computed as of such date
such other date as the Administrative Agent or such Issuing Bank shall
reasonably determine is appropriate under the circumstances; provided, that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or such Issuing
Bank if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurocurrency Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subject Term Loan” shall mean Other Term Loans or Incremental Equivalent Debt
in the form of term loans, in each case, incurred pursuant to clause (a) of
Section 2.21 (or, in the case of Incremental Equivalent Debt,
Section 6.01(z)(i)) that is secured by Liens on the Collateral that rank pari
passu in right of security with the Liens thereon securing the Term B Loans.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

 

55



--------------------------------------------------------------------------------

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
dated as of the Closing Date as may be amended, restated, supplemented or
otherwise modified from time to time, between each Subsidiary Loan Party and the
Collateral Agent.

“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Domestic
Subsidiary of the Borrower that may be designated by the Borrower (by way of
delivering to the Collateral Agent a supplement to the Collateral Agreement and
a supplement to the Subsidiary Guarantee Agreement, in each case, duly executed
by such Subsidiary) from time to time to be a guarantor in respect of the
Obligations and the obligations in respect of the Loan Documents with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), whereupon such Subsidiary shall be obligated to comply
with the other requirements of Section 5.10(d) as if it were newly acquired.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(o).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” shall mean Barclays Bank PLC, Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc. Citibank, N.A. and SunTrust Robinson
Humphrey, Inc.

“Tax Matters Agreement” shall mean the Tax Matters Agreement, executed prior to
the execution of this Agreement, by and between the Borrower and Nuance.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean October 1, 2024.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$270,000,000.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

 

56



--------------------------------------------------------------------------------

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans, Incremental Term Loans and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document and all other Loan
Obligations shall have been paid in full (other than in respect of contingent
indemnification and expense reimbursement claims not then due) and (c) all
Letters of Credit (other than those that have been Cash Collateralized) have
been cancelled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ended June 30, 2019.

“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by Borrower or any of its Subsidiaries as agent on behalf of
third parties in accordance with a written agreement that imposes a duty upon
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Transaction Documents” shall mean the Loan Documents, the Separation and
Distribution Agreement, the Tax Matters Agreement and the Transition Services
Agreement.

 

57



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with (i) the Transactions, this Agreement and the other Transaction Documents
and (ii) the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Reorganization
Transactions; (b) the execution, delivery and performance of the Loan Documents,
the creation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder and the use of proceeds thereof; (c) the making of the
Nuance Transfer; (d) the consummation of the Spin-Off; and (e) the payment of
all fees and expenses to be paid and owing in connection with the foregoing.

“Transition Services Agreement” shall mean the Transition Services Agreement,
executed prior to the execution of this Agreement, by and between Cerence
Operating Company and Nuance.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(e).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04, and
(c) without duplication of clause (b), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04; and (3) any subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clause (i).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.

 

58



--------------------------------------------------------------------------------

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.25.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“USPAP” shall mean the Uniform Standards of Professional Appraisal Practice, as
amended.

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

 

59



--------------------------------------------------------------------------------

All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit
and Alternate Currency Loans. Such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the Dollars and each Alternate Currency until the next Revaluation Date
to occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent in accordance with this Agreement. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or clause (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Issuing
Bank, as applicable.

Section 1.05 Additional Alternate Currencies for Loans.

(a) The Borrower may from time to time request that Eurocurrency Revolving Loans
be made in a currency other than Dollars; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. Such request shall be subject to the
approval of the Administrative Agent.

 

60



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent, in its
sole discretion). The Administrative Agent shall promptly notify each Revolving
Facility Lender thereof. Each Revolving Facility Lender shall notify the
Administrative Agent, not later than 11:00 a.m., 10 Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Revolving Loans in such requested currency.

(c) Any failure by a Revolving Facility Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Facility Lender to permit Eurocurrency Revolving Loans
to be made in such requested currency. If the Administrative Agent and all the
Revolving Facility Lenders consent to making Eurocurrency Revolving Loans in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Borrowings of Eurocurrency Revolving
Loans. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.05, the Administrative Agent
shall promptly so notify the Borrower.

Section 1.06 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.07 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.08 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.09 Limited Conditionality Transactions. In connection with any action
being taken in connection with a Limited Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Net Total Leverage Ratio, the Net Secured Leverage Ratio,
the Net First Lien Leverage Ratio or the Interest Coverage Ratio;

 

61



--------------------------------------------------------------------------------

(ii) determining the accuracy of representations and warranties and/or whether a
Default or Event of Default shall have occurred and be continuing; or

(iii) testing availability under baskets set forth in this Agreement (including
baskets measured as a multiple of Consolidated EBITDA);

in each case, the date of determination of whether any such action shall be
permitted hereunder shall be, at the election of the Borrower (the Borrower’s
election in connection with any Limited Condition Transaction, an “LCT
Election”) either the date the definitive agreements for the relevant
acquisition or Investment are entered into or the date of delivery of
irrevocable (which may be conditional) notice with respect to the relevant debt
prepayment (or, if so elected by the Borrower, the date of the consummation of
the relevant acquisition or Investment or the date of the making of the relevant
debt prepayment) (either, as applicable, the “LCT Test Date”) and if, after
giving effect on a Pro Forma Basis to the Limited Condition Transaction and the
other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA of the Borrower or
the person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
on or following the relevant LCT Test Date and prior to the earlier of (i) the
date on which such Limited Condition Transaction is consummated or (ii) the date
that the definitive agreement for such Limited Condition Transaction is
terminated or expires or such irrevocable notice is rescinded (or the conditions
with respect thereto are not satisfied), as applicable, without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

Section 1.10 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any person becomes the asset, right, obligation or
liability of a different person, then it shall be deemed to have been
transferred from the original person to the subsequent person and (b) if any new
person comes into existence, such new person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans in Dollars to the Borrower on the
Closing Date in an aggregate principal amount not to exceed its Term B Loan
Commitment,

 

62



--------------------------------------------------------------------------------

(b) each Lender agrees to make Revolving Facility Loans of a Class in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Credit Exposure of such Class exceeding such Lender’s Revolving Facility
Commitment of such Class or (ii) the Revolving Facility Credit Exposure of such
Class exceeding the total Revolving Facility Commitments of such Class. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Facility Loans,

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment, and

(d) amounts of Term B Loans borrowed under Section 2.01(a) or Section 2.01(c)
that are repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility; provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
ABR Loans shall be denominated in Dollars. Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than
(i) six (6) Eurocurrency Borrowings outstanding under all Term Facilities at any
time and (ii) 10 Eurocurrency Borrowings outstanding under all Revolving
Facilities at any time. Borrowings having different Interest Periods, regardless
of whether they commence on the same date, shall be considered separate
Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or the Term Facility Maturity Date for such
Class, as applicable.

 

63



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent in
writing of such request (a) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Local Time, on the Business Day of the proposed Borrowing (or, in each case,
such shorter period as the Administrative Agent may agree); provided, that,
(i) to request a Eurocurrency Borrowing or ABR Borrowing on the Closing Date,
the Borrower shall notify the Administrative Agent of such request not later
than 5:00 p.m., Local Time, one Business Day prior to the Closing Date (or such
later time as the Administrative Agent may agree), (ii) any such notice of an
ABR Revolving Facility Borrowing to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a..m., Local Time, on the date of the proposed Borrowing and (iii) any
such notice of an Incremental Revolving Borrowing or Incremental Term Borrowing
may be given at such time as provided in the applicable Incremental Assumption
Agreement. Each such written Borrowing Request shall be irrevocable (other than
in the case of any notice given in respect of Incremental Commitments, which may
be conditioned as provided in the applicable Incremental Assumption Agreement).
Each such written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term B Loans, Revolving
Facility Loans, Refinancing Term Loans, Other Term Loans, Other Revolving Loans
or Replacement Revolving Loans as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 [Reserved].

 

64



--------------------------------------------------------------------------------

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of one or more letters
of credit or bank guarantees in Dollars or any Alternate Currency in the form of
(x) trade letters of credit or bank guarantees in support of trade obligations
of the Borrower and its Subsidiaries incurred in the ordinary course of business
(such letters of credit or bank guarantees issued for such purposes, “Trade
Letters of Credit”) and (y) standby letters of credit issued for any other
lawful purposes of the Borrower and its Subsidiaries (such letters of credit
issued for such purposes, “Standby Letters of Credit”; each such letter of
credit or bank guarantee, issued hereunder, a “Letter of Credit” and
collectively, the “Letters of Credit”) for its own account or for the account of
any Subsidiary in a form reasonably acceptable to the applicable Issuing Bank,
at any time and from time to time during the applicable Availability Period and
prior to the date that is five Business Days prior to the applicable Revolving
Facility Maturity Date; provided, that (x) no Issuing Bank shall be required to
issue Trade Letters of Credit unless it agrees in writing to do so in its sole
discretion, (y) the Borrower shall remain primarily liable in the case of a
Letter of Credit issued for the account of a Subsidiary and (z) the applicable
Issuing Bank shall not be obligated to issue Letters of Credit if any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, the issuance of such Letter of Credit would violate any Requirements
of Law binding upon such Issuing Bank or the issuance of the Letter of Credit
would violate one or more policies of such Issuing Bank applicable to letters of
credit generally. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this
Section 2.05) or extension of an outstanding Letter of Credit), the Borrower
shall hand deliver or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank, to the applicable
Issuing Bank and the Administrative Agent (at least three Business Days (or, in
the case of an Alternate Currency Letter of Credit where the Issuing Bank is
Barclays Bank PLC, at least five Business Days) in advance of the requested date
of issuance, amendment or extension or such shorter period as the Administrative
Agent and the applicable Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section 2.05), the amount and currency (which may be Dollars or any Alternate
Currency) of such Letter of Credit, the name and address of the beneficiary
thereof, whether such Letter of Credit constitutes a Standby Letter of Credit or
a Trade Letter of Credit and such other information as shall be necessary to
issue, amend or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension, (i) the Revolving Facility Credit Exposure
shall not exceed the applicable Revolving Facility Commitments, (ii) the
Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit and
(iii) with respect to the applicable Issuing Bank, the stated amount of all
outstanding Letters of Credit issued by such Issuing Bank shall not exceed the
applicable Specified L/C Sublimit of such Issuing Bank then in effect. For the
avoidance of doubt, no Issuing Bank shall be obligated to issue an Alternate
Currency Letter of Credit if such Issuing Bank does not otherwise issue letters
of credit in such Alternate Currency.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Borrower and the applicable Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Borrower and

 

65



--------------------------------------------------------------------------------

the applicable Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to the applicable
Revolving Facility Maturity Date; provided, that any Letter of Credit with a one
year tenor may provide for automatic renewal or extension thereof for additional
one year periods (which, in no event, shall extend beyond the date referred to
in clause (ii) of this paragraph (c)) so long as such Letter of Credit permits
the applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided, further, that if such Issuing Bank consents in its
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above, provided, that if any such Letter of
Credit is outstanding or is issued under the Revolving Facility Commitments of
any Class after the date that is five Business Days prior to the Revolving
Facility Maturity Date for such Class the Borrower shall provide Cash Collateral
pursuant to documentation reasonably satisfactory to the Administrative Agent
and the relevant Issuing Bank in an amount equal to the face amount of each such
Letter of Credit on or prior to the date that is five Business Days prior to
such Revolving Facility Maturity Date or, if later, such date of issuance.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable Revolving Facility Percentage of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason (calculated, in the case
of any Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof). Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time (in which case Section 2.11(f) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section 2.05 of such L/C Disbursement (or the second Business Day,
if such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Facility Borrowing of the applicable Class, in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to

 

66



--------------------------------------------------------------------------------

make such payment shall be discharged and replaced by the resulting ABR
Revolving Facility Borrowing. If the Borrower fails to reimburse any L/C
Disbursement when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each other applicable Revolving Facility Lender of
the applicable L/C Disbursement, the payment then due from the Borrower in
respect thereof (the “Unreimbursed Amount”) and, in the case of a Revolving
Facility Lender, such Lender’s Revolving Facility Percentage thereof. Promptly
following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative Agent in Dollars its Revolving Facility Percentage of the
Unreimbursed Amount in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

67



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class;
provided, that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section 2.05 to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization Following Certain Events. If and when the Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.05(c), 2.11(e),
2.11(f), 2.11(g), 2.22(a)(v) or 7.01, the Borrower shall deposit in an account
with or at the direction of the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Revolving Facility Lenders, an amount in cash
in Dollars equal to the Revolving L/C Exposure as of such date (or, in the case
of Sections 2.05(c), 2.11(e), 2.11(f), 2.11(g) and 2.22(a)(v), the portion
thereof required by such sections). Each deposit of Cash Collateral (x) made
pursuant to this paragraph or (y) made by the Administrative Agent pursuant to
Section 2.22(a)(ii), in each case, shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Collateral Agent and (ii) at

 

68



--------------------------------------------------------------------------------

any other time, the Borrower, in each case, in Permitted Investments and at the
risk and expense of the Borrower, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Collateral Agent to
reimburse each Issuing Bank for L/C Disbursements for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Revolving
L/C Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default or the existence of a Defaulting Lender or the
occurrence of a limit under Section 2.11(e), (f) or (g) being exceeded, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived or the termination of the Defaulting Lender status or the limits under
Sections 2.11(e), (f) and (g) no longer being exceeded, as applicable.

(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower notifies any one or more Issuing Banks that
it intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Revolving Facility Termination Event
(each, a “Continuing Letter of Credit”), then the security interest of the
Collateral Agent in the Collateral under the Security Documents may be
terminated in accordance with Section 9.18 if each such Continuing Letter of
Credit is Cash Collateralized in an amount equal to the Minimum L/C Collateral
Amount, which shall be deposited with or at the direction of each such Issuing
Bank.

(l) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Banks) each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
such Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request.

 

69



--------------------------------------------------------------------------------

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account or accounts designated by the Borrower as specified in the applicable
Borrowing Request; provided, that ABR Revolving Loans made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans at such time. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders. In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent in writing of such election by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic means to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

70



--------------------------------------------------------------------------------

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Sections 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments(a) . (a) Unless previously
terminated, the Revolving Facility Commitments of each Class shall terminate on
the applicable Revolving Facility Maturity Date for such Class. On the Closing
Date (after giving effect to the funding of the Term B Loans to be made on such
date), the Term B Loan Commitments of each Lender as of the Closing Date will
terminate.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $250,000 and not less than $1,000,000 (or, if less, the
remaining amount of the Revolving Facility Commitments of

 

71



--------------------------------------------------------------------------------

such Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 and
any Cash Collateralization of Letters of Credit in accordance with
Section 2.05(j) or (k), the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (or waived by the Borrower in its sole discretion)
and/or rescinded at any time by the Borrower if the Borrower determines in its
sole discretion that any or all of such conditions will not be satisfied (or
waived). Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrower on the Revolving Facility Maturity Date
applicable to such Revolving Facility Loans and (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.09 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

 

72



--------------------------------------------------------------------------------

Section 2.10 Repayment of Term Loans and Revolving Facility Loans. (a) Subject
to the other clauses of this Section 2.10 and to Section 9.08(e),

(i) the Borrower shall repay Term B Loans incurred on the Closing Date on the
last day of each March, June, September and December of each year (commencing on
the last day of the first full fiscal quarter of the Borrower after the Closing
Date) and on the applicable Term Facility Maturity Date or, if any such date is
not a Business Day, on the next preceding Business Day (each such date being
referred to as a “Term B Loan Installment Date”), in an aggregate principal
amount of such Term B Loans equal to (A) in the case of quarterly payments due
prior to the applicable Term Facility Maturity Date for each month set forth
below, an amount equal to the percentage of the aggregate principal amount of
such Term B Loans outstanding immediately after the Closing Date set forth
opposite such month and (B) in the case of such payment due on the applicable
Term Facility Maturity Date, an amount equal to the then unpaid principal amount
of such Term B Loans outstanding;

 

Month

   Percentage  

March 2020

     0.875 % 

June 2020

     0.875 % 

September 2020

     0.875 % 

December 2020

     0.875 % 

March 2021

     0.875 % 

June 2021

     0.875 % 

September 2021

     0.875 % 

December 2021

     2.500 % 

March 2022

     2.500 % 

June 2022

     2.500 % 

September 2022

     2.500 % 

December 2022

     2.500 % 

March 2023

     2.500 % 

June 2023

     2.500 % 

September 2023

     2.500 % 

December 2023

     2.500 % 

March 2024

     2.500 % 

June 2024

     2.500 % 

September 2024

     2.500 % 

 

73



--------------------------------------------------------------------------------

(ii) in the event that any Incremental Term Loans are made, the Borrower shall
repay such Incremental Term Loans on the dates and in the amounts set forth in
the related Incremental Assumption Agreement (each such date being referred to
as an “Incremental Term Loan Installment Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date.

(c) Prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be allocated to the Class or Classes of Term Loans
determined pursuant to Section 2.10(d), with the application thereof to reduce
in direct order amounts due on the succeeding Term Loan Installment Dates under
such Classes as provided in the remaining scheduled amortization payments under
such Classes; provided that, any Lender, at its option, may elect to decline the
full amount of such prepayment of any Term Loan held by it if it shall give
written notice to the Administrative Agent thereof by 5:00 p.m. Local Time at
least three Business Days prior to the date of such prepayment (any such Lender,
a “Declining Lender”) and on the date of any such prepayment, any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders shall instead be retained by the Borrower for application for any
purpose not prohibited by this Agreement, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct (and absent
such direction, in direct order of maturity).

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term B Loans and Other
Term Loans, if any. Prior to any prepayment of any Loan under any Facility
hereunder, the Borrower shall select the Borrowing or Borrowings under the
applicable Facility to be prepaid and shall notify the Administrative Agent of
such selection in writing in the form of Exhibit L not later than 2:00 p.m.,
Local Time, (i) in the case of an ABR Borrowing, at least one Business Day
before the scheduled date of such prepayment and (ii) in the case of a
Eurocurrency Borrowing, at least three Business Days before the scheduled date
of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent); provided that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar

 

74



--------------------------------------------------------------------------------

agreements or other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (or waived by the Borrower in
its sole discretion) and/or rescinded at any time by the Borrower if the
Borrower determines in its sole discretion that any or all of such conditions
will not be satisfied (or waived). Each repayment of a Borrowing (x) in the case
of the Revolving Facility of any Class, shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Revolving Facility Lenders
of such Class at the time of such repayment) and (y) in all other cases, shall
be applied ratably to the Loans included in the repaid Borrowing. All repayments
of Loans shall be accompanied by accrued interest on the amount repaid to the
extent required by Section 2.13(d).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

(b) The Borrower shall apply all Net Proceeds promptly upon receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Other First Lien Debt, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, (A) the numerator of which is the outstanding principal amount
of such Other First Lien Debt and (B) the denominator of which is the sum of the
outstanding principal amount of such Other First Lien Debt and the outstanding
principal amount of all Classes of Term Loans.

(c) Not later than 5 Business Days after the date on which the annual financial
statements are, or are required to be, delivered under Section 5.04(a) with
respect to each Excess Cash Flow Period, the Borrower shall calculate Excess
Cash Flow for such Excess Cash Flow Period and the Borrower shall apply an
amount equal to (i) the amount by which the Required Percentage of such Excess
Cash Flow exceeds $5,000,000 minus (ii) to the extent not financed using the
proceeds of the incurrence of funded term Indebtedness, the sum of (A) the
amount of any voluntary payments during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (A),
the amount of any voluntary payments after the end of such Excess Cash Flow
Period but before the date of prepayment under this clause (c)) of (x) Term
Loans (it being understood that the amount of any such payment constituting a
below-par Permitted Loan Purchase shall be calculated to equal the amount of
cash used and not the principal amount deemed prepaid therewith) and (y) Other
First Lien Debt (provided that (i) in the case of the prepayment of any
revolving Indebtedness, there was a corresponding reduction in commitments and
(ii) the maximum amount of each such prepayment of Other First Lien Debt that
may be counted for purposes of this clause (A)(y) shall not exceed the amount
that would have been prepaid in respect of such Other First Lien Debt if such
prepayment had been applied on a ratable basis among the Term Loans and such
Other First Lien Debt (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate principal amount of such Other First Lien
Debt on the date of such prepayment of such Other First Lien Debt)) and (B) the
amount of any permanent voluntary reductions during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (B), the amount of any permanent voluntary reductions after the end of
such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of Revolving Facility Commitments to the extent that an equal amount
of Revolving Facility Loans was simultaneously repaid, to (I) prepay Term Loans
in accordance with clauses (c) and (d) of Section 2.10 or (II) prepay Term Loans
in accordance with clauses (c) and (d) of Section 2.10 and to prepay any Other
First Lien Debt in accordance with the agreement(s) governing

 

75



--------------------------------------------------------------------------------

such Other First Lien Debt so long as the prepayments under this clause (II) are
applied in a manner such that the Term Loans are prepaid on at least a ratable
basis with such Other First Lien Debt (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate outstanding
principal amount of such Other First Lien Debt being prepaid under this clause
(II) on the date of such prepayment). Such calculation will be set forth in a
certificate signed by a Financial Officer of the Borrower delivered to the
Administrative Agent setting forth the amount, if any, of Excess Cash Flow for
such fiscal year, the amount of any required prepayment in respect thereof and
the calculation thereof in reasonable detail.

(d) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any or all of the Net Proceeds of any Asset Sale by a
Foreign Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary
would otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) but is prohibited, restricted or delayed by applicable local law
from being repatriated to the United States of America (as determined in good
faith by the Borrower), the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans or Other First
Lien Debt at the times provided in Section 2.11(b) or Section 2.11(c) but may be
retained by the applicable Foreign Subsidiary and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any or all of such
Net Proceeds or Excess Cash Flow that would otherwise be required to be applied
pursuant to Section 2.11(b) or Section 2.11(c) would have a material adverse tax
consequence with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary (the Borrower hereby agreeing to cause the applicable
Subsidiary to promptly use commercially reasonable efforts to take all actions
within the reasonable control of the Borrower that are reasonably required to
eliminate such tax effects).

(e) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class
(other than as a result of changes in currency exchange rates), the Borrower
shall prepay Revolving Facility Borrowings of such Class (or, if no such
Borrowings are outstanding, provide Cash Collateral in respect of outstanding
Letters of Credit pursuant to Section 2.05(j)) in an aggregate amount equal to
such excess.

(f) In the event that the Revolving L/C Exposure exceeds the Letter of Credit
Sublimit (other than as a result of changes in currency exchange rates), at the
request of the Administrative Agent, the Borrower shall provide Cash Collateral
pursuant to Section 2.05(j) in an aggregate amount equal to such excess.

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure of any Class exceeds the
total Revolving Facility Commitments of such Class or (ii) the Revolving L/C
Exposure exceeds the Letter of Credit Sublimit, the Borrower shall, at the
request of the Administrative Agent, within ten (10) days of such Revaluation
Date (A) prepay Revolving Facility Borrowings or (B) provide Cash Collateral
pursuant to Section 2.05(j), in an aggregate amount such that the applicable
exposure does not exceed the applicable commitment sublimit or amount set forth
above.

(h) In the event the Spin-Off has not been consummated on the terms described in
the Nuance Registration Statement by the date that is three Business Days after
the Closing Date, the Borrower shall prepay all outstanding Borrowings under
this Agreement.

(i) In the event that the amount of Unrestricted Cash exceeds $85,000,000, the
Borrower shall prepay Revolving Facility Borrowings, if any, in an aggregate
amount equal to such excess.

 

76



--------------------------------------------------------------------------------

Section 2.12 Fees. (a) The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the date that is three
Business Days after the last day of March, June, September and December in each
year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a commitment fee (a “Commitment
Fee”) on the daily amount of the applicable Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at a rate equal to the Applicable Commitment Fee accrued up
to the last Business Day of each March, June, September and December. All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the last of the Commitments of such Lender shall be terminated as provided
herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender of each Class (other than any Defaulting Lender), through the
Administrative Agent, on the date that is three Business Days after the last day
of March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee in Dollars (an “L/C Participation Fee”) on such Lender’s
Revolving Facility Percentage of the daily aggregate Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
of such Class, during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments of such Class shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such Class effective for each day in such period accrued
up to the last Business Day of each March, June, September and December, and
(ii) to each Issuing Bank, for its own account (x) on the date that is three
Business Days after the last day of March, June, September and December of each
year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated, a fronting fee in respect of each Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 1/8 of 1.00% per annum of the
Dollar Equivalent of the daily stated amount of such Letter of Credit, plus
(y) in connection with the issuance, amendment or transfer of any such Letter of
Credit or any L/C Disbursement thereunder, such Issuing Bank’s customary
documentary and processing fees and charges (collectively, “Issuing Bank Fees”).
All L/C Participation Fees and Issuing Bank Fees that are payable on a per annum
basis shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, an administration fee in an amount and at times as
separately agreed between the Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

(d) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of any new or replacement tranche
of term loans that have an All-in Yield that is less than the All-in Yield of
such Term B Loans or (y) effect any amendment to this Agreement which reduces
the All-in Yield of the Term B Loans (other than, in the case of each of clauses
(x) and (y), in connection with a Change in Control), the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Loan Lenders, (A) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the Term B Loans so prepaid and (B) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the applicable Term B Loans for which the All-in Yield has been reduced pursuant
to such amendment. Such amounts shall be due and payable on the date of such
prepayment or the effective date of such amendment, as the case may be.

 

77



--------------------------------------------------------------------------------

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2.00% plus
the rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

 

78



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders by electronic means as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower unless the
Administrative Agent has received, by such time, written notice of objection to
such amendment from Lenders comprising the Required Lenders of each Class. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders of each Class have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to Section 2.14 will occur prior to the applicable
Benchmark Transition Start Date

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurocurrency
Loan of, conversion to or continuation of Eurocurrency Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of ABR based upon the LIBO Rate will not be
used in any determination of ABR.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

 

79



--------------------------------------------------------------------------------

(ii) subject any Lender to any Tax with respect to any Loan Document (other than
(A) Taxes indemnifiable under Section 2.17 or (B) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error; provided, that any such certificate claiming amounts described in clause
(x) or (y) of the definition of “Change in Law” shall, in addition, state the
basis upon which such amount has been calculated and certify that such Lender’s
or Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

80



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (other than due to
the default of the relevant Lender), convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with the applicable Requirement of Law, and (iii) to
the extent withholding or deduction is required to be made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) any Lender (or where the Administrative
Agent receives the payment for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(b) The Borrower shall timely pay any Other Taxes.

 

81



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as applicable, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(i) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (ii) if applicable, the required rate of
withholding or deduction, and (iii) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.17(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E, as applicable,
(or any applicable successor form) (together with a certificate (substantially
in the form of Exhibit I hereto, such certificate, the “Non-Bank Tax
Certificate”) certifying that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a CFC
related to the Borrower (within the meaning of Section 864(d)(4) of the Code),
and that the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States of
America), (B) IRS Form W-8BEN or W-8BEN-E, as applicable, or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under this Agreement,
(C) IRS Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above,
provided that if the Foreign Lender is a partnership, and one or more of the
partners is claiming portfolio interest treatment, the Non-Bank Tax Certificate
may be provided by such Foreign Lender on behalf of such partners) or (D) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

82



--------------------------------------------------------------------------------

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided that a Participant shall furnish all such required
forms and statements solely to the person from which the related participation
shall have been purchased.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.17(e).

In addition, the Administrative Agent shall deliver to the Borrower (x)(I) prior
to the date on which the first payment by the Borrower is due hereunder or
(II) prior to the first date on or after the date on which such Administrative
Agent becomes a successor Administrative Agent pursuant to Section 8.09 on which
payment by the Borrower is due hereunder, as applicable, two copies of a
properly completed and executed IRS Form W-9 certifying its exemption from U.S.
federal backup withholding or such other properly completed and executed
documentation prescribed by applicable law certifying its entitlement to any
available exemption from applicable U.S. federal withholding taxes in respect of
any payments to be made to such Administrative Agent by any Loan Party pursuant
to any Loan Document including, as applicable, an IRS Form W-8IMY certifying
that the Administrative Agent is a U.S. branch and, with respect to payments
received by the Administrative Agent on behalf of a Lender, intends to be
treated as a U.S. person for purposes of withholding under Chapter 3 of the Code
pursuant to Section 1.1441-1(b)(2)(iv) of the Treasury Regulations, and (y) on
or before the date on which any such previously delivered documentation expires
or becomes obsolete or invalid, after the occurrence of any event requiring a
change in the most recent documentation previously delivered by it to the
Borrower, and from time to time if reasonably requested by the Borrower, two
further copies of such documentation. Notwithstanding anything to the contrary,
the Administrative Agent is not required to provide any documentation that it is
not legally eligible to provide as a result of any Change in Law occurring after
the date hereof.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or

 

83



--------------------------------------------------------------------------------

Other Tax giving rise to such refund had not been imposed in the first instance;
provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
it deems confidential). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.17.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such person in connection with any request made by the Borrower pursuant to
this Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender
or Agent to take any action that such person, in its sole judgment, determines
may result in a material detriment to such person.

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two IRS Forms W-9 (or substitute or successor form), properly completed and duly
executed, certifying that such U.S. Lender is exempt from U.S. federal backup
withholding (i) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in the U.S. Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

 

84



--------------------------------------------------------------------------------

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the terms “applicable law” and “applicable Requirement of Law” include
FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds. Each such payment shall be made without condition
or deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
expressly provided herein, if any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars (or, in the case of
Alternate Currency Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency). Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) Subject to Section 7.02, if at any time insufficient funds are received by
and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, unreimbursed L/C Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of unreimbursed L/C
Disbursements then due to such parties, and (iii) third, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
of a given Class resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements of such Class and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders entitled thereto ratably in accordance with the
principal amount of each such Lender’s respective Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not

 

85



--------------------------------------------------------------------------------

be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05(d) or (e), 2.06 or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or any event that gives rise to
the operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17 or mitigate the applicability of Section 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.20, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan,
the Issuing Banks), to the extent consent would be

 

86



--------------------------------------------------------------------------------

required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent, in each case, shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15, payments required to be made pursuant to
Section 2.17 or a notice given under Section 2.20, such assignment will result
in a reduction in such compensation or payments. Nothing in this Section 2.19
shall be deemed to prejudice any rights that the Borrower may have against any
Lender that is a Defaulting Lender. No action by or consent of the removed
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
removed Lender and the replacement Lender shall otherwise comply with
Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver, discharge or termination) hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund) and (ii) if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Issuing Banks;
provided, that: (a) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or, at the option of the Borrower, the
Borrower shall pay any amount required by Section 2.12(d)(y), if applicable, and
(c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. No action by or
consent of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so converted.

 

87



--------------------------------------------------------------------------------

Section 2.21 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, establish Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount available at the time such
Incremental Commitments are established (or at the time any commitment relating
thereto is entered into or, at the option of the Borrower, at the time of
incurrence of the Incremental Loans thereunder or, with respect to any
Incremental Term Loan Commitment and/or Incremental Revolving Facility
Commitment established for purposes of financing any Permitted Acquisition, New
Project or any other acquisition or similar Investment that is permitted by this
Agreement, as of the date the definitive agreement with respect to such
Permitted Acquisition, New Project, acquisition or similar Investment is entered
into) from one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Commitments, as the
case may be, in their own discretion; provided that each Incremental Term Lender
and each Incremental Revolving Facility Lender providing a commitment shall be
subject to the approval of the Administrative Agent (and, solely in the case of
Incremental Revolving Facility Lenders, the Issuing Banks), to the extent the
same would be required for an assignment under Section 9.04 (which approvals
shall not be unreasonably withheld) unless such Incremental Term Lender is an
existing Lender or such Incremental Revolving Facility Lender is an existing
Revolving Facility Lender. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being established (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000, or equal to the remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are anticipated to
become effective, (iii) in the case of Incremental Revolving Facility
Commitments, whether such Incremental Revolving Facility Commitments are to be
(x) commitments to make additional Revolving Facility Loans on the same terms as
the Initial Revolving Loans or (y) commitments to make revolving loans with
pricing terms, final maturity dates, participation in mandatory prepayments or
commitment reductions and/or other terms different from the Initial Revolving
Loans (“Other Revolving Loans”) and (iv) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be
(x) commitments to make term loans with terms identical to Term B Loans or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms different from the
Term B Loans (“Other Term Loans”).

(b) The Borrower, the Administrative Agent (if applicable) and each Incremental
Term Lender and/or Incremental Revolving Facility Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender
and/or Incremental Revolving Facility Commitment of such Incremental Revolving
Facility Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that:

(i) any commitments to make additional Term B Loans and/or additional Initial
Revolving Loans shall have the same terms as the Term B Loans or Initial
Revolving Loans, respectively,

 

88



--------------------------------------------------------------------------------

(ii) the Other Term Loans incurred pursuant to clause (a) of this Section 2.21
shall rank pari passu or, at the option of the Borrower, junior in right of
security with the Liens on the Collateral securing the Term B Loans or be
unsecured (provided, that if such Other Term Loans rank junior in right of
security with the Liens on the Collateral securing the Term B Loans, such Other
Term Loans shall be subject to a Permitted Junior Intercreditor Agreement and,
for the avoidance of doubt, if such Other Term Loans rank junior in right of
security with the Liens on the Collateral securing the Term B Loans or are
unsecured, such Other Term Loans shall not be subject to clause (vii) below),

(iii) (A) the final maturity date of any such Other Term Loans shall be no
earlier than the Term B Facility Maturity Date and (B) except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Term Lenders in their
sole discretion), shall have (x) substantially similar terms as the Term B Loans
or (y) such other terms (including as to guarantees and collateral but excluding
covenants or other provisions applicable only to periods after the Latest
Maturity Date then in effect) as shall be reasonably satisfactory to the
Administrative Agent (it being understood that, to the extent any financial
maintenance covenant is added for the benefit of any Other Term Loan, no consent
shall be required from the Administrative Agent or any Lender if such financial
maintenance covenant is also added for the benefit of all Facilities then
outstanding),

(iv) the Weighted Average Life to Maturity of any such Other Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans,

(v) the Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Liens on the Collateral securing the Initial
Revolving Loans or be unsecured (provided, that if such Other Revolving Loans
rank junior in right of security with the Liens on the Collateral securing the
Initial Revolving Loans, such Other Revolving Loans shall be subject to a
Permitted Junior Intercreditor Agreement),

(vi) (A) the final maturity date of any such Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans and (B) except as to pricing, final maturity date, participation
in mandatory prepayments and commitment reductions and ranking as to security
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), shall have (x) substantially similar terms as the Initial Revolving
Loans or (y) such other terms (including as to guarantees and collateral but
excluding covenants or other provisions applicable only to periods after the
Latest Maturity Date then in effect) as shall be reasonably satisfactory to the
Administrative Agent (it being understood that, to the extent any financial
maintenance covenant is added for the benefit of any Other Revolving Loan, no
consent shall be required from the Administrative Agent or any Lender if such
financial maintenance covenant is also added for the benefit of the Initial
Revolving Loan),

(vii) with respect to any Subject Term Loan, the All-in Yield shall be the same
as that applicable to the then-outstanding Term B Loans, except that the All-in
Yield in respect of any such Other Term Loan may exceed the All-in Yield in
respect of such Term B Loans by no more than 0.50%, or if it does so exceed such
All-in Yield by more than 0.50% (such difference, the “Term Yield Differential”)
then the Applicable Margin (or the “LIBOR floor” as provided in the following
proviso) applicable to such Term B Loans shall be increased such that after
giving effect to such increase, the Term Yield Differential shall not exceed
0.50%; provided

 

89



--------------------------------------------------------------------------------

that, to the extent any portion of the Term Yield Differential is attributable
to a higher “LIBOR floor” being applicable to such Other Term Loans, such floor
shall only be included in the calculation of the Term Yield Differential to the
extent such floor is greater than the Adjusted LIBO Rate in effect for an
Interest Period of three months’ duration at such time, and, with respect to
such excess, the “LIBOR floor” applicable to the outstanding Term B Loans shall
be increased to an amount not to exceed the “LIBOR floor” applicable to such
Other Term Loans prior to any increase in the Applicable Margin applicable to
such Term B Loans then outstanding;

(viii) (A) such Other Revolving Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder; and

(ix) (A) there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party and (B) there shall be no assets securing any Incremental Facilities that
do not constitute Collateral.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent and the Borrower and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower (or, if such Incremental Term
Loan Commitment or Incremental Revolving Facility Commitment is established for
financing any Permitted Acquisition, New Project or any other acquisition or
similar Investment that is permitted by this Agreement, no Event of Default
under Section 7.01 (b), (c), (h) or (i) shall have occurred and be continuing or
would result therefrom) and (ii) the Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation to the extent required by the relevant
Incremental Assumption Agreement and, to the extent required by the
Administrative Agent, consistent with those delivered on the Closing Date under
Section 4.02 and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title date-down and
modification endorsements, which, in the case of such amendments and title
date-down and modification endorsements, may be delivered on a post-closing
basis to the extent permitted by the applicable Incremental Assumption
Agreement) as the Administrative Agent may reasonably request to assure that the
Incremental Term Loans and/or Revolving Facility Loans in respect of Incremental
Revolving Facility Commitments are secured by the Collateral ratably with (or,
to the extent set forth in the applicable Incremental Assumption Agreement,
junior to) one or more Classes of then-existing Term Loans and Revolving
Facility Loans.

 

90



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans of a different Class), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments (other than Revolving
Facility Loans of a different Class), when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Facility Loans on a
pro rata basis. The Borrower agrees that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments, on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable) and on the same terms (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Facility Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Incremental Term Loan for such Lender if such Lender is extending an existing
Term Loan (such extended Term Loan, an “Extended Term Loan”) or an Incremental
Revolving Facility Commitment for such Lender if such Lender is extending an
existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment” and any Revolving
Facility Loans made thereunder, “Extended Revolving Loans”). Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that the
Extended Term Loan shall be made or Extended Revolving Facility Commitment shall
become effective, which shall be a date not earlier than five Business Days
after the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms (which interest rates, fees and other pricing terms shall not be
subject to the provisions set forth in Section 2.21(b)(vii)), and amortization,
final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as an existing Class of Term Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than

 

91



--------------------------------------------------------------------------------

the latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms, participation in mandatory prepayments and commitment
reductions and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (x) the same terms as an existing Class of Revolving
Facility Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and, in respect of any other terms that
would affect the rights or duties of any Issuing Bank, such terms as shall be
reasonably satisfactory to such Issuing Bank, (v) any Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) than the Initial Revolving Loans
in any voluntary or mandatory prepayment or commitment reduction hereunder and
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) than the Term B Loans in
any mandatory prepayment hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Facility Commitments evidenced thereby as
provided for in Section 9.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto. If provided in
any Incremental Assumption Agreement with respect to any Extended Revolving
Facility Commitments, and with the consent of each Issuing Bank, participations
in Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Facility Commitments in the manner specified in such Incremental
Assumption Agreement, including upon effectiveness of such Extended Revolving
Facility Commitment or upon or prior to the maturity date for any Class of
Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations relating to an existing Class of Term Loans of the relevant
Loan Parties under this Agreement and the other Loan Documents, (vi) no Issuing
Bank shall be obligated to issue Letters of Credit under such Extended Revolving
Facility Commitments unless it shall have consented thereto and (vii) there
shall be no obligor in respect of any such Extended Term Loans or Extended
Revolving Facility Commitments that is not a Loan Party.

 

92



--------------------------------------------------------------------------------

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall either (A) reflect
market terms and conditions (taken as a whole) at the time of incurrence, as
determined by the Borrower in good faith or (B) be substantially similar to, or
not materially less favorable to the Borrower and its Subsidiaries than, the
terms, taken as a whole, applicable to the Term B Loans (except to the extent
such covenants and other terms apply solely to any period after the Term B
Facility Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent, it being understood that, to the extent any financial
maintenance covenant is added for the benefit of any Refinancing Term Loan, no
consent shall be required from the Administrative Agent or any Lender if such
financial maintenance covenant is also added for the benefit of all Facilities
then outstanding), as determined by the Borrower in good faith;

 

93



--------------------------------------------------------------------------------

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank pari passu or junior in right of security to the Liens thereon
securing the Term B Loans, such Liens will be subject to a Permitted Pari Passu
Intercreditor Agreement or Permitted Junior Intercreditor Agreement, as
applicable; and

(vii) (A) there shall be no obligor in respect of such Refinancing Term Loans
that is not a Loan Party and (B) there shall be no assets securing any
Refinancing Term Loan that do not constitute Collateral.

In addition, notwithstanding the foregoing, the Borrower may establish
Refinancing Term Loans to refinance and/or replace all or any portion of a
Revolving Facility Commitment (regardless of whether Revolving Facility Loans
are outstanding under such Revolving Facility Commitments at the time of
incurrence of such Refinancing Term Loans), so long as (1) the aggregate amount
of such Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof, (2) if the
Revolving Facility Credit Exposure outstanding on the Refinancing Effective Date
would exceed the aggregate amount of Revolving Facility Commitments outstanding
in each case after giving effect to the termination of such Revolving Facility
Commitments, the Borrower shall take one or more actions such that such
Revolving Facility Credit Exposure does not exceed such aggregate amount of
Revolving Facility Commitments in effect on the Refinancing Effective Date after
giving effect to the termination of such Revolving Facility Commitments (it
being understood that (x) such Refinancing Term Loans may be provided by the
Lenders holding the Revolving Facility Commitments being terminated and/or by
any other person that would be a permitted Assignee hereunder and (y) the
proceeds of such Refinancing Term Loans shall not constitute Net Proceeds
hereunder), (3) the Weighted Average Life to Maturity of the Refinancing Term
Loans (disregarding any customary amortization for this purpose) shall be no
shorter than the remaining life to termination of the terminated Revolving
Facility Commitments, (4) the final maturity date of the Refinancing Term Loans
shall be no earlier than the termination date of the terminated Revolving
Facility Commitments and (5) all other terms applicable to such Refinancing Term
Loans (other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing terms (which original issue discount,
upfront fees, interest rates and other pricing terms shall not be subject to the
provisions set forth in Section 2.21(b)(vii)) and optional prepayment or
mandatory prepayment or redemption terms, which shall be as agreed between the
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall either (A) reflect market terms and conditions (taken as a whole) at the
time of incurrence, as determined by the Borrower in good faith or (B) be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Term B
Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent, it being understood that, to the extent
any financial maintenance covenant is added for the benefit of any Refinancing
Term Loan, no consent shall be required from the Administrative Agent or any
Lender if such financial maintenance covenant is also added for the benefit of
all Facilities then outstanding), as determined by the Borrower in good faith.

(k) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.

 

94



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (l) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.01 shall be satisfied to the
extent required by the relevant Incremental Assumption Agreement governing such
Replacement Revolving Facility Commitments;

(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date;

(iii) no Replacement Revolving Facility Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Facility Maturity Date in effect at the time of incurrence for the Revolving
Facility Commitments being replaced,

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall
either (A) reflect market terms and conditions (taken as a whole) at the time of
incurrence or establishment, as determined by the Borrower in good faith or
(B) be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Initial Revolving Loans (except to the extent such covenants and other terms
apply solely to any period after the latest Revolving Facility Maturity Date in
effect at the time of incurrence or are otherwise reasonably acceptable to the
Administrative Agent, it being understood that, to the extent any financial
maintenance covenant is added for the benefit of any Replacement Revolving
Facility, no consent shall be required from the Administrative Agent or any
Lender if such financial maintenance covenant is also added for the benefit of
the Initial Revolving Loan); and

(v) (A) there shall be no obligor in respect of such Replacement Revolving
Facility that is not a Loan Party and (B) there shall be no assets securing any
Replacement Revolving Facility that do not constitute Collateral.

 

95



--------------------------------------------------------------------------------

In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof (it being
understood that such Replacement Revolving Facility Commitment may be provided
by the Lenders holding the Term Loans being repaid and/or by any other person
that would be a permitted Assignee hereunder) so long as (1) before and after
giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (2) the remaining life to termination of such Replacement Revolving
Facility Commitments shall be no shorter than the Weighted Average Life to
Maturity then applicable to the refinanced Term Loans, (3) the final termination
date of the Replacement Revolving Facility Commitments shall be no earlier than
the Term Facility Maturity Date of the refinanced Term Loans, (4) with respect
to Replacement Revolving Loans secured by Liens on Collateral that rank junior
in right of security to the Initial Revolving Loans, such Liens will be subject
to a Permitted Junior Intercreditor Agreement and (5) the requirement of clause
(v) in the preceding sentence shall be satisfied mutatis mutandis. Solely to the
extent that an Issuing Bank is not a replacement issuing bank under a
Replacement Revolving Facility, it is understood and agreed that such Issuing
Bank shall not be required to issue any letters of credit under such Replacement
Revolving Facility and, to the extent it is necessary for such Issuing Bank to
withdraw as an Issuing Bank at the time of the establishment of such Replacement
Revolving Facility, such withdrawal shall be on terms and conditions reasonably
satisfactory to such Issuing Bank in its sole discretion. The Borrower agrees to
reimburse each Issuing Bank in full upon demand, for any reasonable and
documented out-of-pocket cost or expense attributable to such withdrawal.

(m) The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such
Class then outstanding on such Replacement Revolving Facility Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

 

96



--------------------------------------------------------------------------------

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including, without limitation, this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

Section 2.22 Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting

 

97



--------------------------------------------------------------------------------

Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.05(j),
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within three
(3) Business Days following the written request of (i) the Administrative Agent
or (ii) any Issuing Bank (with a copy to the Administrative Agent), Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash

 

98



--------------------------------------------------------------------------------

Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Facility Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with their Revolving Facility
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
the Borrower and each of the Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States of America) under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder; except in each case of clauses (a) (other
than with respect to the Borrower), (b) (other than with respect to the
Borrower) and (c), to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party and the borrowings hereunder (a) have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation applicable to the Borrower or any such Subsidiary Loan Party, (B) the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of the Borrower, or any such Subsidiary Loan Party, (C) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Subsidiary Loan
Party or (D) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) result in a breach of or constitute (alone or
with due notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be

 

99



--------------------------------------------------------------------------------

expected to have, individually or in the aggregate, a Material Adverse Effect,
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by the Borrower or any
such Subsidiary Loan Party, other than the Liens created by the Loan Documents
and Permitted Liens, other than Liens created by the Loan Documents.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower and each Subsidiary Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against the Borrower and such Subsidiary Loan Party as applicable,
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing and
(iv) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests of Foreign Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office, (c) recordation of the Mortgages (if any), (d) such as have
been made or obtained and are in full force and effect, (e) such actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04 and any other filings or registrations
required by the Security Documents.

Section 3.05 Financial Statements. (a) The audited consolidated balance sheets
as of September 30, 2017 and September 30, 2018 and the statements of
operations, changes in equity and cash flows for the fiscal years ended
September 30, 2016, September 30, 2017 and September 30, 2018 for the Borrower
and its consolidated subsidiaries, and (b) the unaudited consolidated balance
sheet and statement of operations, changes in equity and cash flows as of and
for the nine (9) month period ended June 30, 2019 for the Borrower and its
consolidated subsidiaries, including the notes thereto, if applicable, present
fairly in all material respects the consolidated financial position of the
Borrower and its consolidated subsidiaries as of the dates and for the periods
referred to therein and the results of operations and, if applicable, cash flows
for the periods then ended, and, except as set forth on Schedule 3.05, were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of interim period financial
statements, for the absence of notes and for normal year-end adjustments and
except as otherwise noted therein.

Section 3.06 No Material Adverse Effect. Since the Closing Date, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and marketable title in fee simple or
equivalent to, or easements or valid leasehold interests in, or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens or
Liens arising by operation of law.

 

100



--------------------------------------------------------------------------------

(b) The Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and its Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

(e) Schedule 1.01(E) lists each Material Real Property owned by any Loan Party
as of the Closing Date.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each Subsidiary of the Borrower and, as to each such Subsidiary, the percentage
of each class of Equity Interests owned by the Borrower or by any such
Subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of any of
the Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of the Subsidiaries or any
business, property or rights of any such person (including those that involve
any Loan Document) that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, except for any action, suit or
proceeding at law or in equity or by or on behalf of any Governmental Authority
or in arbitration which has been disclosed in any of Nuance’s public filings
with the Securities and Exchange Commission prior to the Closing Date or which
arises out of the same facts and circumstances, and alleges substantially the
same complaints and damages, as any action, suit or proceeding so disclosed and
in which there has been no material adverse change since the date of such
disclosure.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

101



--------------------------------------------------------------------------------

Section 3.10 Federal Reserve Regulations. Neither the making of any Loan (or the
extension of any Letter of Credit) hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board.

Section 3.11 Investment Company Act. None of the Borrower and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for the
Transactions, Permitted Acquisitions, New Projects, Capital Expenditures and
Transaction Expenses and, in the case of Letters of Credit, for the back-up or
replacement of existing letters of credit); provided the amount of Revolving
Facility Loans incurred on the Closing Date shall not exceed the sum of (i) the
amount required to fund original issue discount or upfront fees in respect of
Indebtedness incurred on the Closing Date in connection with the Transactions
and (ii) the amount required to fund any ordinary course working capital
requirements of the Borrower and its Subsidiaries on the Closing Date and
(b) the Borrower will use the proceeds of the Term B Loans made on the Closing
Date to finance a portion of the Transactions (including the Nuance Transfer)
and for the payment of Transaction Expenses.

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP;
and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the Borrower and each of the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

Section 3.14 No Material Misstatements. (a) All written factual information
(other than the Projections, forward looking information and information of a
general economic nature or general industry nature) (the “Information”)
concerning the Borrower, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Lender Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

 

102



--------------------------------------------------------------------------------

(b) The Projections and other forward looking information and information of a
general economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders.

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (ii) no ERISA Event has occurred or is reasonably expected
to occur; and (iii) none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan has
been terminated within the meaning of Title IV of ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has
all environmental permits, licenses and other approvals necessary for its
operations to comply with all Environmental Laws (“Environmental Permits”) and
is in compliance with the terms of such Environmental Permits and with all other
Environmental Laws, (iii) no Hazardous Material is located at, on or under any
property currently or, to the Borrower’s knowledge, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
and no Hazardous Material has been generated, used, treated, stored, handled,
disposed of or controlled, transported or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws or Environmental Permits, (iv) there are no agreements in which the
Borrower or any of its Subsidiaries has expressly assumed or undertaken
responsibility for any known or reasonably likely liability or obligation of any
other person arising under or relating to Environmental Laws, which in any such
case has not been made available to the Administrative Agent prior to the
Closing Date, and (v) there has been no material written environmental
assessment or audit conducted (other than customary assessments not revealing
anything that would reasonably be expected to result in a Material Adverse
Effect), by or on behalf of the Borrower or any of the Subsidiaries of any
property currently or, to the Borrower’s knowledge, formerly owned or leased by
the Borrower or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Closing Date.

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. As of the Closing Date, in the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the applicable Security Document are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property), when financing
statements

 

103



--------------------------------------------------------------------------------

and other filings specified in the Perfection Certificate are filed in the
offices specified in the Perfection Certificate, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except Permitted Liens).

(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected (subject
to exceptions arising from defects in the chain of title, which defects in the
aggregate do not constitute a Material Adverse Effect hereunder) Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
(but, in the case of the United States registered copyrights included in the
Collateral, only to the extent such United States registered copyrights are
listed in such ancillary document filed with the United States Copyright Office)
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages executed and delivered after the Closing Date pursuant to the
Collateral and Guarantee Requirement and Section 5.10 shall be effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, and all relevant mortgage taxes and recording
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record notice to third parties on, and
security interests in, all rights, titles and interests of the Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens;
provided, that the representations contained in this Section 3.17(c) shall not
apply with respect to the perfection of Mortgaged Property which does not
constitute real property.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

Section 3.18 Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property owned by the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Closing Date, the Borrower and the Subsidiary Loan Parties
own in fee all the Material Real Property set forth as being owned by them in
the Perfection Certificate except to the extent set forth therein.

 

104



--------------------------------------------------------------------------------

Section 3.19 Solvency. (a) The fair value of the assets of the Borrower and its
subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the property of the Borrower and its subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its subsidiaries on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) The Borrower does not intend to, and the Borrower does not believe that it
or any of its subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property used or held for use in or otherwise
reasonably necessary for the present conduct of their respective businesses,
(b) to the knowledge of the Borrower, the Borrower and its Subsidiaries are not
materially interfering with, infringing upon, misappropriating or otherwise
violating Intellectual Property of any person, and (c) (i) to the knowledge of
the Borrower, no material claim or litigation regarding any of the Intellectual
Property owned by the Borrower and its Subsidiaries is pending or threatened in
writing and (ii) to the knowledge of the Borrower, no material claim or
litigation regarding any other Intellectual Property described in the foregoing
clauses (a) and (b) is pending or threatened.

 

105



--------------------------------------------------------------------------------

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
of any Loan Party permitted to be incurred hereunder constituting Indebtedness
that is subordinated in right of payment to the Loan Obligations.

Section 3.25 USA PATRIOT Act; OFAC.

(a) The Borrower and each Subsidiary Loan Party is in compliance in all material
respects with the material provisions of the USA PATRIOT Act, and, (i) at least
three Business Days prior to the Closing Date, the Borrower has provided to the
Administrative Agent all information related to the Loan Parties (including
names, addresses and tax identification numbers (if applicable)) reasonably
requested in writing by the Administrative Agent not less than ten (10) Business
Days prior to the Closing Date and mutually agreed to be required under “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, to be obtained by the Administrative Agent or any Lender and
(ii) at least three Business Days prior to the Closing Date, the Borrower, to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, has provided to each Lender that has requested,
in a written notice to the Borrower not less than ten Business Days prior to the
Closing Date, a Beneficial Ownership Certification in relation to the Borrower.

(b) None of the Borrower or any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, agent, employee or Affiliate of the Borrower or
any of the Subsidiaries is currently (i) the target of any sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), the U.S. State Department, the European Union or relevant
member states of the European Union, the United Nations Security Council, Her
Majesty’s Treasury or Canada (“Sanctions”), (ii) organized or resident in a
country, region or territory which is the target of comprehensive Sanctions (as
of the date of this Agreement, Iran, Syria, Cuba, North Korea, Crimea and
Venezuela), or (iii) owned or controlled by any such person described in the
foregoing clauses (i) and (ii). The Borrower and its Subsidiaries have conducted
their business in compliance in all material respects with all applicable
Sanctions and have instituted and maintained policies and procedures reasonably
designed to promote and achieve compliance with such Sanctions.

(c) The Borrower will not directly or indirectly use the proceeds of the Loans
or the Letters of Credit or otherwise make available such proceeds to any
person, for the purpose of financing the activities of any person that is
currently the target of any Sanctions or for the purpose of funding, financing
or facilitating any activities, business or transaction with or in any country
that is the target of Sanctions, to the extent such activities, businesses or
transaction would be prohibited by sanctions laws and regulations administered
by the United States, including OFAC and the U.S. State Department, the United
Nations Security Council, Her Majesty’s Treasury, the European Union or relevant
member states of the European Union, or Canada (collectively, the “Sanctions
Laws”), or in any manner that would result in the violation of any Sanctions
Laws applicable to any party hereto.

(d) As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

Section 3.26 Foreign Corrupt Practices Act.

(a) The Borrower and its Subsidiaries, and, to the knowledge of the Borrower or
any of its Subsidiaries, their directors, officers, agents or employees, are in
compliance with the U.S. Foreign Corrupt Practices Act of 1977 or similar
anti-corruption law of a jurisdiction in which the Borrower or any of its
Subsidiaries conduct their business or to which they are lawfully subject
(“Anti-Corruption Laws”), in each case, in all material respects. The Borrower
and its Subsidiaries have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such Anti-Corruption
Laws.

 

106



--------------------------------------------------------------------------------

(b) No part of the proceeds of the Loans or Letters of Credit made hereunder
will be used to make any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment or will violate any Anti-Corruption Laws.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue, amend, extend or renew Letters of Credit or increase the stated amounts
of Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit (in each
case, other than pursuant to an Incremental Assumption Agreement):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, in each case, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after each Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(d) Each Borrowing and other Credit Event that occurs after the Closing Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date of such Borrowing, issuance, amendment, extension or renewal as
applicable, as to the matters specified in paragraphs (b), (c) and (e) of this
Section 4.01.

(e) At the time of and immediately after giving effect to each Borrowing and the
use of proceeds thereof, the amount of Unrestricted Cash does not exceed
$85,000,000.

Section 4.02 First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrower, the Issuing Banks and the Lenders (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include delivery of a signed
signature page of this Agreement by electronic transmission (e.g., “pdf”)) that
such party has signed a counterpart of this Agreement.

 

107



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as special counsel for the Loan Parties (A) dated the
Closing Date, (B) addressed to each Issuing Bank, the Administrative Agent and
the Lenders on the Closing Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

 

108



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(f) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by a Financial Officer of the Borrower confirming
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least three Business
Days prior to the Closing Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP) required to be reimbursed or paid
by the Loan Parties hereunder or under any Loan Document on or prior to the
Closing Date (which amounts may be offset against the proceeds of the Loans).

(h) Except as set forth in Schedule 5.12 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement”) and subject to the grace periods and post-closing
periods set forth in such definition, the Collateral and Guarantee Requirement
shall be satisfied (or waived) as of the Closing Date.

(i) The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date. On or
prior to the Closing Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests at least five Business Days prior to the Closing
Date, a Beneficial Ownership Regulation Certification in relation to such Loan
Party.

(j) The Borrower shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Sections 4.01(b) and
(c) hereof.

(k) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, none of the Borrower or any of the
Subsidiaries shall have any third party Indebtedness of the type described in
clause (a) of the definition thereof other than (i) the Loans and other
extensions of credit under this Agreement (including the Existing Roll-Over
Letters of Credit, which shall be deemed to be Letters of Credit issued under
and subject to this Agreement), other Indebtedness permitted to be incurred or
outstanding on or prior to the Closing Date, (iii) other Indebtedness incurred
for capital expenditures or working capital purposes and (iv) other Indebtedness
permitted under Section 6.01 or approved by the Arrangers in their reasonable
discretion.

For purposes of determining compliance with the conditions specified in
Section 4.01 and this Section 4.02, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto and, in the case of a Borrowing, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.

 

109



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

Section 5.01 Existence; Business and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise permitted under Section 6.05, and except for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain, protect and preserve all property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition (ordinary wear and tear excepted), from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as permitted by this Agreement).

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations, cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies and as an additional insured on
liability policies. Notwithstanding the foregoing, the Borrower and the
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.

(b) Except as the Administrative Agent may agree in its reasonable discretion,
cause all such property and casualty insurance policies to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent; cause each such policy covered by this clause (b) to provide that it
shall not be cancelled or not renewed upon less than 30 days’ prior written
notice thereof by the insurer to the Collateral Agent; deliver to the Collateral
Agent, prior to or concurrently with the cancellation or nonrenewal of any such
policy of insurance covered by this clause (b), a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

 

110



--------------------------------------------------------------------------------

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the Flood Insurance Laws,
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent, including
a copy of the flood insurance policy and declaration page relating thereto.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Banks and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Borrower and the Subsidiaries or the
protection of their properties; and

(iii) except with respect to subsection (c) above, the amount and type of
insurance that the Borrower and its Subsidiaries has in effect as of the Closing
Date satisfies for all purposes the requirements of this Section 5.02.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or such earlier date on which the Borrower is required to
file a Form 10-K under the Exchange Act) after the end of each fiscal year,
commencing with the fiscal year ending on September 30, 2019, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting

 

111



--------------------------------------------------------------------------------

forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit (other than an
emphasis matter paragraph) or as to the status of the Borrower or any Material
Subsidiary as a going concern, other than solely with respect to, or resulting
solely from, (x) an upcoming maturity date under any series of Indebtedness for
borrowed money, (y) any potential or actual breach of the Financial Covenant or
(z) any prospective breach of any financial covenant under any other
Indebtedness for borrowed money) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrower of annual reports on Form 10-K (or any successor or comparable form) of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) within 45 days (or such earlier date on which the Borrower is required to
file a Form 10-Q under the Exchange Act) after the end of each of the first
three fiscal quarters of each fiscal year (commencing with the fiscal quarter
ended on December 31, 2019), a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and cash flows shall be accompanied by
customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q (or any successor or comparable form) of the
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

(c) (x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the end of the first full fiscal quarter ending
after the Closing Date, setting forth computations in reasonable detail
demonstrating compliance with the Financial Covenant and (iii) setting forth the
calculation and uses of the Cumulative Credit for the fiscal period then ended
if the Borrower shall have used the Cumulative Credit for any purpose during
such fiscal period and (y) concurrently with any delivery of financial
statements under clause (a) above, if the accounting firm is not restricted from
providing such a certificate by its policies office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

112



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) shall be deemed delivered for purposes of
this Agreement when posted to the website of the Borrower or the website of the
SEC and written notice of such posting has been delivered to the Administrative
Agent;

(e) within 90 days (or such later date as the Administrative Agent may agree in
its reasonable discretion) after the beginning of each fiscal year (commencing
with the fiscal year ending on September 30, 2020), a consolidated annual budget
for such fiscal year consisting of a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrower to the effect that the
Budget is based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year, an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f); and

(g) promptly, from time to time, such other customary information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
any Lender).

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to clauses (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

 

113



--------------------------------------------------------------------------------

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions Laws in
connection with the Borrower’s or its Subsidiaries’ business operations.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of the Borrower or any of the Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12 and Section 3.25(c).

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that the Administrative Agent may reasonably request (including,
without limitation, those required by applicable law), to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (other than Real Property) that has an individual fair market
value (as determined in good faith by the Borrower) in an amount greater than
$5,000,000 is acquired by the Borrower or any Subsidiary Loan Party after the
Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) notify the Collateral
Agent of such acquisition or ownership and (ii) cause such asset

 

114



--------------------------------------------------------------------------------

to be subjected to a Lien (subject to any Permitted Liens) securing the
Obligations by, and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in clause (a) of this
Section 5.10, all at the expense of the Loan Parties, subject to clause (g)
below.

(c) Within 90 days after the acquisition of any Material Real Property after the
Closing Date (or such later date as the Administrative Agent may agree in its
reasonable discretion), (i) grant and cause each of the Subsidiary Loan Parties
to grant to the Collateral Agent security interests in, and Mortgages on, such
Material Real Property pursuant to documentation substantially in the form of
Exhibit K (with such changes to account for local law matters) or otherwise in a
form reasonably acceptable to the Borrower and the Administrative Agent, which
security interest and mortgage shall constitute valid and enforceable Liens
subject to no other Liens except Permitted Liens, (ii) record or file, and cause
each such Subsidiary Loan Party to record or file, the Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent (for the benefit of the Secured Parties) required to be granted pursuant
to the Mortgages and pay, and cause each such Subsidiary Loan Party to pay, in
full, all Taxes, fees and other charges required to be paid in connection with
such recording or filing, in each case subject to clause (g) below,
(iii) deliver to the Collateral Agent an updated Schedule 1.01(E) reflecting
such Mortgaged Properties and (iv) unless otherwise waived by the Administrative
Agent, with respect to each such Mortgage, cause the requirements set forth in
clauses (f) and (g) of the definition of “Collateral and Guarantee Requirement”
to be satisfied with respect to such Material Real Property.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary or any Excluded Subsidiary
ceasing to be an Excluded Subsidiary being deemed to constitute the acquisition
of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party, within 15
Business Days after the date such Subsidiary is formed or acquired (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), notify the Collateral Agent thereof and, within 20 Business Days
after the date such Subsidiary is formed or acquired or such longer period as
the Administrative Agent may agree in its reasonable discretion (or, with
respect to clauses (f), (g) and (h) of the definition of “Collateral and
Guarantee Requirement,” within 120 days after such formation or acquisition or
such longer period as set forth therein or as the Administrative Agent may agree
in its reasonable discretion, as applicable), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof and, within 50 Business Days after the date such Foreign Subsidiary is
formed or acquired or such longer period as the Administrative Agent may agree
in its reasonable discretion, cause the Collateral and Guarantee Requirement to
be satisfied with respect to any Equity Interest in such Foreign Subsidiary
owned by or on behalf of any Loan Party, subject to clause (g) below.

(f) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in the location of the chief executive office of any Loan
Party that is not a registered organization; provided, that the Borrower shall

 

115



--------------------------------------------------------------------------------

not effect or permit any such change unless all filings have been made, or will
have been made within 30 days following such change (or such longer period as
the Administrative Agent may agree in its reasonable discretion), under the
Uniform Commercial Code that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any Real Property other than Material Real Property, (ii) (x)
motor vehicles, railcars, trailers, aircraft, aircraft engines, construction and
earth moving equipment and other assets subject to certificates of title other
than to the extent a Lien on such assets can be perfected by filing a UCC-1, (y)
letter of credit rights (in each case, other than to the extent a Lien on such
assets or such rights can be perfected by filing a UCC-1) and (z) commercial
tort claims with a value of less than $5,000,000, (iii) pledges and security
interests prohibited by applicable law, rule, regulation or contractual
obligation (with respect to any such contractual obligation, only to the extent
such restriction is permitted under Section 6.09(c) and such restriction is
binding on such assets (1) on the Closing Date or (2) on the date of the
acquisition thereof and not entered into in contemplation thereof (other than in
connection with the incurrence of Indebtedness of the type contemplated by
Section 6.01(i))) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code and other applicable law) or which
could require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received), (iv) assets to the extent a security interest
in such assets could reasonably be expected to result in material adverse tax
consequences as determined in good faith by the Borrower in consultation with
the Administrative Agent, (v) any lease, license or other agreement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or create a right of termination in favor of
any other party thereto (other than the Borrower or any Guarantor) after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code and other applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibition, (vi) those assets as to which
the Administrative Agent and the Borrower reasonably agree that the cost or
other consequence of obtaining such a security interest or perfection thereof
are excessive in relation to the value afforded thereby, (vii) any governmental
licenses or state or local licenses, franchises, charters and authorizations, to
the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code and other applicable law, (viii) any “intent-to-use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, unless and until an Amendment to Allege Use or a
Statement of Use under Section 1(c) or 1(d) of the Lanham Act has been filed,
(ix) other customary exclusions under applicable local law or in applicable
local jurisdictions set forth in any applicable Security Documents or otherwise
separately agreed in writing between the Administrative Agent and the Borrower,
(x) Securitization Assets sold to any Special Purpose Securitization Subsidiary
or otherwise pledged, factored, transferred or sold in connection with any
Permitted Securitization Financing, (xi) any Excluded Securities, (xii) any
Third Party Funds, (xiii) any equipment or other asset that is subject to a Lien
permitted by any of clauses (c), (i), (j), (aa) or (mm) of Section 6.02 or is
otherwise subject to a purchase money debt or a Capitalized Lease Obligation, in
each case, as permitted by Section 6.01, if the contract or other agreement
providing for such debt or Capitalized Lease Obligation prohibits or requires
the consent of any person (other than the Borrower or any Guarantor) as a
condition to the creation of any other security interest on such equipment or
asset and, in each case, such prohibition or requirement is permitted hereunder
(after giving effect to the applicable anti-assignment provisions of

 

116



--------------------------------------------------------------------------------

Article 9 of the Uniform Commercial Code or other applicable law), in each case,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition and (xiv) any other exceptions mutually agreed upon between the
Borrower and the Administrative Agent; provided, that the Borrower may in its
sole discretion elect to exclude any property from the definition of “Excluded
Property.” Notwithstanding anything herein to the contrary, (A) the
Administrative Agent may grant extensions of time or waivers of requirements for
the creation or perfection of security interests or other Liens in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense or by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents, (B) no control agreement
or control, lockbox or similar arrangement shall be required with respect to any
deposit accounts, securities accounts or commodities accounts, (C) no landlord,
mortgagee or bailee waivers or collateral access agreements shall be required,
(D) no foreign-law governed security documents or perfection under foreign law
shall be required, nor shall the Administrative Agent be authorized to take any
action outside the United States to create any security interest in assets
located or titled outside of the United States or to perfect or make enforceable
any security interests in any such assets, (E) share certificates of any person
that is not a Subsidiary or of any Foreign Subsidiary shall not be required to
be delivered, (F) no notice shall be required to be sent to account debtors or
other contractual third parties prior to an Event of Default, (G) Liens required
to be granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (H) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as determined in good faith by the Borrower (subject to
any applicable laws in the relevant jurisdiction or such lesser amount agreed to
by the Administrative Agent).

Section 5.11 Rating. Exercise commercially reasonable efforts to obtain and to
maintain (a) public ratings (but not to obtain a specific rating) from Moody’s
and S&P for the Term B Loans and (b) public corporate credit ratings and
corporate family ratings (but, in each case, not to obtain a specific rating)
from Moody’s and S&P in respect of the Borrower.

Section 5.12 Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Required
Revolving Facility Lenders voting as a single Class) shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

 

 

117



--------------------------------------------------------------------------------

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed on the Closing Date (provided, that
any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $5,000,000 shall be set forth on Schedule 6.01) and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
(x) intercompany Indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrower or any Subsidiary and (y) to the extent set forth
on Schedule 6.01);

(b) (i) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d) Indebtedness in respect of self-insurance and Indebtedness and other
obligations owed to (including obligations in respect of letters of credit or
bank guarantees or similar instruments for the benefit of) any person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Loan Parties
incurred pursuant to this Section 6.01(e) shall be subject to Section 6.04 and
(ii) Indebtedness owed by any Loan Party to any Subsidiary that is not a Loan
Party incurred pursuant to this Section 6.01(e) shall be subordinated to the
Loan Obligations under this Agreement on subordination terms described in the
intercompany note substantially in the form of Exhibit J hereto or on
substantially identical subordination terms or other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations, in
each case provided in the ordinary course of business or consistent with past
practice, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business or consistent with past practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in each case incurred in the ordinary course of business or other cash
management services incurred in the ordinary course of business or consistent
with past practice;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with the Borrower or any Subsidiary after the Closing
Date and Indebtedness otherwise incurred or assumed by the Borrower or any
Subsidiary in connection with the acquisition of assets or Equity Interests
(including a Permitted Acquisition) or any Investment or New Project permitted
hereunder, where such acquisition, merger or consolidation, Investment or New
Project is not prohibited by this Agreement; provided, that, (w) in the case of
any such Indebtedness secured by Liens on Collateral that are Other First Liens,
the Net First Lien Leverage Ratio on a Pro Forma Basis immediately after giving
effect to such acquisition, merger or consolidation, Investment or New Project,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related transactions is not greater than 1.70 to 1.00, (x) in
the case of any such Indebtedness secured by Liens on Collateral that are Junior
Liens, the Net Secured Leverage Ratio on a Pro Forma Basis immediately after
giving effect to such acquisition, merger or consolidation, Investment or New
Project, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions is not greater than 1.95 to 1.00,
(y) in the case of any other such Indebtedness, either (A) the Interest Coverage
Ratio on a Pro Forma Basis immediately after giving effect to such acquisition,
merger or consolidation,

 

118



--------------------------------------------------------------------------------

Investment or New Project, the incurrence or assumption of such Indebtedness and
the use of proceeds thereof and any related transactions is not less than 2.00
to 1.00 or (B) the Net Total Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger, consolidation, Investment or
New Project, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions is not greater than 1.95 to 1.00
and (z) in the case of any such Indebtedness incurred under this clause (h)(i)
by a Subsidiary other than a Subsidiary Loan Party that is incurred in
contemplation of such acquisition, merger or consolidation, Investment or New
Project, the aggregate outstanding principal amount of such Indebtedness
immediately after giving effect to such acquisition, merger or consolidation,
Investment or New Project, the incurrence of such Indebtedness and the use of
proceeds thereof and any related transactions, when taken together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(h)(i)(z), Section 6.01(q)(i), Section 6.01(r)(i) and
Section 6.01(s)(i) that are incurred by Subsidiaries other than the Subsidiary
Loan Parties, shall not exceed the greater of $15,000,000 and 0.15 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period; provided, further, that any Indebtedness for borrowed money incurred in
the form of term loans pursuant to this clause (h)(i) that is incurred in
contemplation of such acquisition, merger or consolidation and that is secured
by Liens that are Other First Liens shall be subject to the last paragraph of
Section 6.02, and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;

(i) (i) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, installation, repair,
replacement or improvement of the respective property (real or personal),
equipment or other asset (whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction,
installation, repair, replacement or improvement, in an aggregate principal
amount outstanding that immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(i)(i), would not exceed the greater of $35,000,000 and 0.35 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period and (ii) any Permitted Refinancing Indebtedness in respect of the
foregoing;

(j) (i) Capitalized Lease Obligations and any other Indebtedness incurred by the
Borrower or any Subsidiary arising from any Sale and Lease-Back Transaction that
is permitted under Section 6.03 and (ii) any Permitted Refinancing Indebtedness
in respect of the foregoing;

(k) (i) Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(k), would not exceed the greater of $20,000,000 and 0.20 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(l) Indebtedness of the Borrower or any Subsidiary in an aggregate outstanding
principal amount not greater than 100% of the amount of net cash proceeds
received by the Borrower from (x) the issuance or sale of its Qualified Equity
Interests or (y) a contribution to its common equity (in each case of (x) and
(y), other than proceeds from the sale of Equity Interests to, or contributions
from, the Borrower or any of its Subsidiaries), to the extent such net cash
proceeds do not constitute Excluded Contributions or Permitted Cure Securities;

 

119



--------------------------------------------------------------------------------

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(l) or 6.04(v)), (iii) by any Subsidiary
that is not a Subsidiary Loan Party of Indebtedness of another Subsidiary that
is not a Subsidiary Loan Party, and (iv) by the Borrower of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties incurred for working capital
purposes in the ordinary course of business or consistent with past practice on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01 to the extent such Guarantees are permitted by Section 6.04
(other than Section 6.04(l) or Section 6.04(v)); provided, that Guarantees by
the Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any
other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Loan Obligations to at least
the same extent as such underlying Indebtedness is subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Acquisition, other Investments
or the disposition of any business, assets or a Subsidiary not prohibited by
this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice;

(p) Guarantees by the Borrower or any Subsidiary of Indebtedness under customer
financing lines of credit entered into in the ordinary course of business or
consistent with past practice;

(q) (i) Indebtedness secured by Liens on Collateral that are Other First Liens
so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 1.70 to 1.00; provided, that (x) the
aggregate principal amount of Indebtedness outstanding under this clause (q)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to Section 6.01(h)(i)(z), this
Section 6.01(q)(i), Section 6.01(r)(i) and Section 6.01(s)(i) that are incurred
by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$15,000,000 and 0.15 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period and (y) the incurrence of Indebtedness for
borrowed money in the form of term loans pursuant to this clause (q)(i) secured
by Liens on Collateral that are Other First Liens shall be subject to the last
paragraph of Section 6.02, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

(r) (i) Indebtedness secured by Liens on Collateral that are Junior Liens so
long as immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 1.95 to 1.00; provided, that the aggregate principal
amount of Indebtedness outstanding under this clause (r)(i) at such time that is
incurred by a Subsidiary other than a Subsidiary Loan Party shall not exceed,
when taken together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to Section 6.01(h)(i)(z), Section 6.01(q)(i),
this Section 6.01(r)(i) and Section 6.01(s)(i) that are incurred by Subsidiaries
other than the Subsidiary Loan Parties, the greater of $15,000,000 and 0.15
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

 

120



--------------------------------------------------------------------------------

(s) (i) unsecured Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, either (A) the
Interest Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00 or
(B) the Net Total Leverage Ratio on a Pro Forma Basis is not greater than 1.95
to 1.00; provided, that the aggregate principal amount of Indebtedness
outstanding under this clause (s)(i) at such time that is incurred by a
Subsidiary other than a Subsidiary Loan Party shall not exceed, when taken
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to Section 6.01(h)(i)(z), Section 6.01(q)(i),
Section 6.01(r)(i) and this Section 6.01(s)(i) that are incurred by Subsidiaries
other than the Subsidiary Loan Parties, the greater of $15,000,000 and 0.15
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(t) (i) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $15,000,000
and 0.15 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

(u) Indebtedness incurred in the ordinary course of business or consistent with
past practice in respect of obligations of the Borrower or any Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided, that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms in the ordinary course of business or consistent with past practice
and not in connection with the borrowing of money or any Hedging Agreements;

(v) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business or consistent with past
practice;

(w) Indebtedness in connection with Permitted Securitization Financings;

(x) obligations in respect of Cash Management Agreements;

(y) (i) Refinancing Notes and (ii) any Permitted Refinancing Indebtedness
incurred in respect thereof;

(z) (i) Indebtedness in an aggregate principal amount outstanding not to exceed
at the time of incurrence the Incremental Amount available at such time;
provided that the incurrence of Subject Term Loans pursuant to this clause
(z)(i) shall be subject to the last paragraph of Section 6.02, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(aa) [reserved];

(bb) (i) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(bb), would not
exceed the greater of $75,000,000 and 0.75 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

121



--------------------------------------------------------------------------------

(cc) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees thereof, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 6.06;

(dd) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Acquisitions or any
other Investment permitted hereunder;

(ee) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business or consistent with past practice in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and its Subsidiaries;

(ff) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice;

(gg) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit (or a letter of credit
issued under any other revolving credit or letter of credit facility permitted
by Section 6.01);

(hh) (i) Indebtedness under bilateral, working capital or local facilities in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(hh)(i), would not exceed the greater of
$50,000,000 and 0.50 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(ii) all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses
(a) through (hh) above or refinancings thereof.

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.

 

122



--------------------------------------------------------------------------------

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ii) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (ii) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, divide, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, division, classification or
reclassification will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Indebtedness
(or any portion thereof) that may be incurred, divided, classified or
reclassified pursuant to any other clause (or any portion thereof) at such time;
provided, that all Indebtedness outstanding on the Closing Date under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 6.01, (C) in connection with (1) the incurrence of revolving
loan Indebtedness under this Section 6.01 or (2) any commitment relating to the
incurrence of Indebtedness under this Section 6.01 and the granting of any Lien
to secure such Indebtedness, the Borrower or applicable Subsidiary may designate
the incurrence of such Indebtedness and the granting of such Lien therefor as
having occurred on the date of first incurrence of such revolving loan
Indebtedness or commitment (such date, the “Deemed Date”), and any related
subsequent actual incurrence and the granting of such Lien therefor will be
deemed for purposes of this Section 6.01 and Section 6.02 of this Agreement to
have been incurred or granted on such Deemed Date, including, without
limitation, for purposes of calculating usage of any baskets hereunder (if
applicable), the Net Total Leverage Ratio, the Net Secured Leverage Ratio, the
Net First Lien Leverage Ratio, the Interest Coverage Ratio and EBITDA (and all
such calculations, without duplication, on the Deemed Date and on any subsequent
date until such commitment is funded or terminated or such election is rescinded
without the incurrence thereby shall be made on a Pro Forma Basis after giving
effect to the deemed incurrence, the granting of any Lien therefor and related
transactions in connection therewith) and (D) for purposes of calculating the
Interest Coverage Ratio, the Net Secured Leverage Ratio and the Net First Lien
Leverage Ratio under Section 6.01(h), (q), (r) and/or (z) on any date of
incurrence of Indebtedness pursuant to such Section 6.01(h), (q), (r) and/or
(z), the net cash proceeds funded by financing sources upon the incurrence of
such Indebtedness incurred at such time of calculation shall not be netted
against the applicable amount of Consolidated Debt for purposes of such
calculation of the Interest Coverage Ratio, the Net Secured Leverage Ratio, the
Net Total Leverage Ratio or the Net First Lien Leverage Ratio, as applicable, at
such time. In addition, with respect to any Indebtedness that was permitted to
be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

With respect to the incurrence of any term loans for borrowed money secured by
Liens on the Collateral that are Other First Liens pursuant to
Section 6.01(h)(i) (solely to the extent set forth therein), 6.01(q)(i) and
6.01(z)(i) (solely to the extent set forth therein), (1) the stated maturity
date of any such Indebtedness shall be no earlier than the Term B Facility
Maturity Date as in effect at the time such Indebtedness is incurred and (2) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the remaining Weighted Average Life to Maturity of the Term B Loans in effect at
the time such Indebtedness is incurred.

 

123



--------------------------------------------------------------------------------

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date (or refinancings thereof) requiring the
creation of such Liens) and, to the extent securing Indebtedness in an aggregate
principal amount in excess of $5,000,000, set forth on Schedule 6.02(a) and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Closing Date
(and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01 except to the extent set forth on Schedule 6.02(a))
and shall not subsequently apply to any other property or assets of the Borrower
or any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of the Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset, Investment or New Project and accessions
and additions thereto and proceeds and products thereof (other than
after-acquired property required to be subjected to such Lien pursuant to the
terms of such Indebtedness (and refinancings thereof)), (ii) in the case of
Liens on the Collateral that are (or are intended to be) junior in priority to
the Liens on the Collateral securing the Term B Loans, such Liens shall be
subject to a Permitted Junior Intercreditor Agreement and (iii) in the case of
Liens on the Collateral that are (or are intended to be) pari passu with the
Liens on the Collateral securing the Term B Loans, (x) such Liens shall be
subject to a Permitted Pari Passu Intercreditor Agreement and (y) any
Indebtedness for borrowed money incurred in the form of term loans that are
incurred in contemplation of an acquisition, merger or consolidation and that
are secured by such Liens shall be subject to the last paragraph of
Section 6.02;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, such as landlord’s (including for this purpose
landlord’s Liens created pursuant to the applicable lease), carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens, securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance, employers’ health tax and other
social security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

 

124



--------------------------------------------------------------------------------

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, indemnity, warranty, release,
appeal or similar bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, agreements with utilities, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof) incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(h) zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capitalized Lease Obligations), licenses, special assessments,
rights-of-way, covenants, conditions, servitudes, declarations, homeowners’
associations and similar agreements and other restrictions (including minor
defects and irregularities in title and similar encumbrances) on or with respect
to the use of Real Property, servicing agreements, development agreements, site
plan agreements and other similar encumbrances incurred in the ordinary course
of business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) or (j); provided,
that such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby) or Disposed of in the applicable Sale and Lease-Back
Transaction, and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

(j) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property Disposed of and
being leased in such transaction and any accessions and additions thereto,
proceeds and products thereof, customary security deposits and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to the Collateral and Guarantee Requirement,
Section 5.10 or Schedule 5.12 and any replacement, extension or renewal of any
such Lien; provided, that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal and any accessions and additions
thereto or proceeds and products thereof and related property; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

125



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set-off (and related pledges)
(i) relating to the establishment of depository relations with banks and other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposits, sweep accounts, reserve accounts
or similar accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary, including with respect to credit card
charge-backs and similar obligations, or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;

(p) Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations and completion guarantees permitted
under Section 6.01(f) or (o) and covering the property (or the documents of
title in respect of such property) financed by such letters of credit, bankers’
acceptances or similar obligations and completion guarantees and the proceeds
and products thereof;

(q) leases or subleases, licenses or sublicenses granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) (i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of the applicable joint venture or the Equity Interests of such joint venture
securing Indebtedness permitted under Section 6.01(bb) (it being understood that
with respect to any Liens on the Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then any
Liens on such Collateral being incurred under this clause (t)(ii) to secure
Permitted Refinancing Indebtedness shall also be Junior Liens);

(u) Liens on any amounts held by a trustee or agent under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

126



--------------------------------------------------------------------------------

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness or purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or equivalent filings;

(y) Liens (i) on Equity Interests of, or loans to, joint ventures (A) securing
obligations of such joint venture or (B) pursuant to the relevant joint venture
agreement or arrangement and (ii) on Equity Interests of Unrestricted
Subsidiaries securing Indebtedness of Unrestricted Subsidiaries;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) Liens in respect of Permitted Securitization Financings that extend only to
the assets subject thereto and Equity Interests of Special Purpose
Securitization Subsidiaries;

(bb) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(dd) Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party;

(ee) Liens (i) on not more than $10,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Hedging Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;

(ff) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(gg) [reserved];

(hh) [reserved];

(ii) Liens on Collateral that are Other First Liens, so long as such Other First
Liens secure Indebtedness permitted by Section 6.01(b), 6.01(h)(i)(w), 6.01(q),
6.01(y), 6.01(z) or 6.01(aa) (and, in each case, Permitted Refinancing
Indebtedness in respect thereof), (ii) Liens on Collateral that are Junior
Liens, so long as such Junior Liens secure Indebtedness permitted by
Section 6.01(b), 6.01(h)(i)(x), 6.01(r), 6.01(y), 6.01(z) or 6.01(aa) (and, in
each case, Permitted Refinancing Indebtedness in respect thereof);

 

127



--------------------------------------------------------------------------------

(jj) Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business or consistent with past
practice;

(kk) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (kk) shall also be
Junior Liens, (w) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (kk) may also be Other First Liens
or Junior Liens, (x) (other than Liens contemplated by the foregoing clauses
(v) and (w)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party;

(ll) Liens with respect to property or assets of the Borrower or any Subsidiary
securing obligations in an aggregate outstanding principal amount outstanding
that, immediately after giving effect to the incurrence of such Liens, would not
exceed the greater of $20,000,000 and 0.20 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period;

(mm) Liens on property of, or on Equity Interests or Indebtedness of, any person
existing at the time (A) such person becomes a Subsidiary of the Borrower or
(B) such person or property is acquired by the Borrower or any Subsidiary;
provided that (i) such Liens do not extend to any other assets of the Borrower
or any Subsidiary (other than accessions and additions thereto and proceeds or
products thereof and other than after-acquired property) and (ii) such Liens
secure only those obligations which they secure on the date such person becomes
a Subsidiary or the date of such acquisition (and any extensions, renewals,
replacements or refinancings thereof);

(nn) Liens (i) on inventory held by and granted to a local distribution company
in the ordinary course of business and (ii) in accounts purchased and collected
by and grated to a local distribution company that has agreed to make payments
to the Borrower or any of its Subsidiaries for such amounts in the ordinary
course of business;

(oo) Liens on any property or asset of the Borrower or any Subsidiary to secure
Indebtedness permitted by Section 6.01(hh); provided that such Liens shall only
secure any property or asset owned by the Borrower or Subsidiary incurring such
Indebtedness; and

(pp) Liens on equipment of the Borrower or any Subsidiary granted in the
ordinary course of business or consistent with past practice.

 

128



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (pp) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(pp), the Borrower may, in its sole discretion, divide, classify or reclassify,
or later divide, classify or reclassify (as if incurred at such later time),
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and at the time of incurrence,
division, classification or reclassification will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses (or any portion
thereof) and such Lien securing such item of Indebtedness (or any portion
thereof) will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Liens or
Indebtedness (or any portion thereof) that may be incurred, divided, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time. In addition, with respect to any revolving loan Indebtedness or commitment
to incur Indebtedness that is designated to be incurred on any Deemed Date
pursuant to clause (C) of the second to last paragraph of Section 6.01, any Lien
that does or that shall secure such Indebtedness may also be designated by the
Borrower or any Subsidiary to be incurred on such Deemed Date and, in such
event, any related subsequent actual incurrence of such Lien shall be deemed for
purposes of Section 6.01 and 6.02 of this Agreement, without duplication, to be
incurred on such prior date (and on any subsequent date until such commitment is
funded or terminated or such election is rescinded or until such time as the
related Indebtedness is no longer deemed outstanding pursuant to clause (C) of
the second to last paragraph of Section 6.01), including for purposes of
calculating usage of any Permitted Lien. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.

With respect to (x) Indebtedness for borrowed money incurred in the form of term
loans that are secured by Liens on the Collateral that are Other First Liens
incurred under Section 6.02(c) (to the extent set forth therein), (y) any
Indebtedness for borrowed money incurred (but not assumed) in the form of term
loans pursuant to Section 6.01(h)(i)(w) (to the extent set forth therein) or any
Indebtedness for borrowed money in the form of term loans Incurred pursuant to
Section 6.01(q)(i) or (z) any Subject Term Loan incurred pursuant to
Section 6.01(z)(i) (any such Indebtedness, “Pari Term Loans”), if the All-in
Yield in respect of such Pari Term Loans exceeds the All-in Yield in respect of
the then-outstanding Term B Loans by more than 0.50% (such difference, the “Pari
Yield Differential”), then the Applicable Margin (or “LIBOR floor” as provided
in the following proviso) applicable to such Term B Loans shall be increased
such that after giving effect to such increase, the Pari Yield Differential
shall not exceed 0.50%; provided that, to the extent any portion of the Pari
Yield Differential is attributable to a higher “LIBOR floor” being applicable to
such Pari Term Loans, such floor shall only be included in the calculation of
the Pari Yield Differential to the extent such floor is greater than the
Adjusted LIBO Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to
such outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Pari Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or

 

129



--------------------------------------------------------------------------------

purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided, that a Sale and Lease-Back Transaction shall be
permitted (a) with respect to (i) Excluded Property, (ii) property owned by the
Borrower or any Subsidiary Loan Party that is acquired after the Closing Date so
long as such Sale and Lease-Back Transaction is consummated within 365 days of
the acquisition of such property or (iii) property owned by any Subsidiary that
is not a Loan Party regardless of when such property was acquired, and (b) with
respect to any other property owned by the Borrower or any Subsidiary Loan
Party, (x) if such Sale and Lease-Back Transaction is of property owned by the
Borrower or any Subsidiary Loan Party as of the Closing Date, the Net Proceeds
therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b) and (y) with respect to any Sale and Lease-Back Transaction
pursuant to this clause (b) with Net Proceeds in excess of $5,000,000
individually or $10,000,000 in the aggregate in any fiscal year, the
requirements of the second to last paragraph of Section 6.05 shall apply to such
Sale and Lease-Back Transaction to the extent provided therein.

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than in
respect of (A) intercompany liabilities incurred in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
and (B) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with past practice), or (iii) purchase
or otherwise acquire, in one transaction or a series of related transactions,
(x) all or substantially all of the property and assets or business of another
person or (y) assets constituting a business unit, line of business or division
of such person (each of the foregoing, an “Investment”), except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary (or any entity that will become a Subsidiary as a
result of such Investment); (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided that, as at any date of determination, the
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any subsequent change in value) of (A) Investments made
after the Closing Date by the Loan Parties pursuant to subclause (i) in
Subsidiaries that are not Subsidiary Loan Parties, plus (B) net outstanding
intercompany loans made outside the ordinary course of business after the
Closing Date by the Loan Parties to Subsidiaries that are not Subsidiary Loan
Parties pursuant to subclause (ii), plus (C) outstanding Guarantees by the Loan
Parties of Indebtedness after the Closing Date of Subsidiaries that are not
Subsidiary Loan Parties pursuant to subclause (iii) shall not exceed
$15,000,000;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

(e) loans and advances to, or Guarantees of Indebtedness of, officers,
directors, employees or consultants of the Borrower or any Subsidiary (i) in the
ordinary course of business or consistent with past practice in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any subsequent change in value) not to exceed $10,000,000, (ii) in
respect of payroll payments and expenses in the ordinary course of business or
consistent with past practice, (iii) for business-related travel expenses,
moving expenses and other similar expenses, in each case, incurred in the
ordinary course of business or consistent with past practice and (iv) in
connection with such person’s purchase of Equity Interests of the Borrower
solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

 

130



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business or consistent with past
practice and any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business or consistent
with past practice;

(g) Hedging Agreements entered into for non-speculative purposes and Permitted
Call Spread Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment or contractual
commitment as in existence on the Closing Date or as otherwise permitted by this
Section 6.04);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(o), (r), (s), (ee) and (ll);

(j) Investments by the Borrower or any Subsidiary in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent change in value) not to exceed the sum of (X) the greater of
$20,000,000 and 0.20 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, and plus (Y) so long as no Event of
Default under Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing or would result from such Investment, any portion of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(j)(Y), which such election shall be set forth in a written notice
of a Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that if any
Investment pursuant to this Section 6.04(j) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(j);

(k) Investments constituting Permitted Acquisitions; provided that, as at any
date of determination, the aggregate outstanding amount (valued at the time of
the making thereof, and without giving effect to any subsequent change in value)
of Permitted Acquisitions of Subsidiaries that are not Subsidiary Loan Parties
or of assets that are not owned by Subsidiary Loan Parties shall not exceed
$40,000,000;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
consistent with past practice or Investments acquired by the Borrower or a
Subsidiary as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

 

131



--------------------------------------------------------------------------------

(n) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of the Borrower or its Subsidiaries in connection with such officer’s
or employee’s acquisition of Equity Interests of the Borrower, so long as no
cash is actually advanced by the Borrower or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business or consistent with past practice;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower; provided, that the issuance of such Equity
Interests are not included in any determination of the Cumulative Credit;

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by the Borrower or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrower, so contributed pursuant to this
clause (r) shall not in the aggregate exceed $10,000,000 and (ii) in respect of
each such contribution, a Responsible Officer of the Borrower shall certify, in
a form to be agreed upon by the Borrower and the Administrative Agent
(x) immediately after giving effect to such contribution, no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (y) the
fair market value (as determined in good faith by the Borrower) of the assets so
contributed and (z) that the requirements of clause (i) of this proviso remain
satisfied;

(s) Investments consisting of Restricted Payments permitted under Section 6.06;

(t) Investments in the ordinary course of business or consistent with past
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

(u) [reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

 

132



--------------------------------------------------------------------------------

(x) Investments by the Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments consisting of Securitization Assets or arising as a result of
Permitted Securitization Financings;

(z) loans or advances to members representing their deferred initiation deposits
or fees, arising in the ordinary course of business or consistent with past
practice;

(aa) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business or consistent with past practice;

(bb) [reserved];

(cc) Investments in joint ventures; provided that the aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent changes in value) of Investments made after the Closing Date
pursuant to this Section 6.04(cc) shall not exceed the greater of $40,000,000
and 0.40 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period; provided, that if any Investment pursuant to this
Section 6.04(cc) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(cc);

(dd) [reserved];

(ee) Investments in any Unrestricted Subsidiaries after giving effect to the
applicable Investments, in an aggregate outstanding amount (valued at the time
of the making thereof, and without giving effect to any subsequent changes in
value) not to exceed $15,000,000; provided, that if any Investment pursuant to
this Section 6.04(ee) is made in any person that was not a Subsidiary on the
date on which such Investment was made but becomes a Subsidiary thereafter, then
such Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(ee);

(ff) any Investment so long as, immediately after giving effect to such
Investment, the Net Total Leverage Ratio on a Pro Forma Basis would not exceed
1.10 to 1.00; provided that no Event of Default shall have occurred and be
continuing;

(gg) Investments made in connection with the Transactions; and

(hh) Investments made (i) in connection with the exercise of any subscriptions,
options, warrants, calls, puts or other rights or commitments pursuant to
agreements set forth on Schedule 3.08(b) or (ii) in satisfaction of obligations
under joint venture agreements existing on the Closing Date.

 

133



--------------------------------------------------------------------------------

The amount of Investments that may be made at any time pursuant to the proviso
in Section 6.04(b), Section 6.04(j) or Section 6.04(k) (such Sections, the
“Related Sections”) may, at the election of the Borrower, be increased by the
amount of Investments that could be made at such time under the other Related
Section; provided, that the amount of each such increase in respect of one
Related Section shall be treated as having been used under the other Related
Section.

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.

The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Investment or as of the date of the definitive
agreement with respect to such Investment, and without giving effect to any
subsequent change in value.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment.

For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, the Borrower may, in its sole discretion, divide, classify or
reclassify, or later divide, classify or reclassify, such permitted Investment
(or any portion thereof) in any manner that complies with this covenant and at
the time of division, classification or reclassification will be entitled to
only include the amount and type of such Investment (or any portion thereof) in
one of the categories of permitted Investments (or any portion thereof)
described in the above clauses.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the Borrower or any Subsidiary or the conversion of
accounts receivable to notes receivable, (ii) the acquisition or lease (pursuant
to an operating lease) of any other asset in the ordinary course of business by
the Borrower or any Subsidiary or, with respect to operating leases, otherwise
for fair market value on market terms (as determined in good faith by the
Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property by the Borrower or any Subsidiary in the ordinary
course of business or consistent with past practice or determined in good faith
by the Borrower to be no longer used or useful or necessary in the operation of
the business of the Borrower or any Subsidiary, or (iv) the Disposition of
Permitted Investments in the ordinary course of business;

 

134



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger or consolidation of any Subsidiary with or into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger or
consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary, if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
advisable or in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (v) any Subsidiary may merge or consolidate with
any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a Subsidiary
(unless otherwise permitted by Section 6.04), which shall be a Loan Party if the
merging or consolidating Subsidiary was a Loan Party (unless otherwise permitted
by Section 6.04) and which together with each of its Subsidiaries shall have
complied with any applicable requirements of Section 5.10 or (vi) any Subsidiary
may merge or consolidate with any other person in order to effect an Asset Sale
otherwise permitted pursuant to this Section 6.05;

(c) Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation or
otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Loan Party in reliance on this clause (c) shall be made in
compliance with Section 6.04;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) (i) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06 and (ii) any Disposition made pursuant to the
Transaction Documents or in connection with the Transactions;

(f) Dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g) other Dispositions of assets; provided, that the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby;

(h) Permitted Acquisitions (including any merger, consolidation or amalgamation
in order to effect a Permitted Acquisition); provided, that following any such
merger, consolidation or amalgamation involving the Borrower, the Borrower is
the surviving entity or the requirements of Section 6.05(o) are otherwise
complied with;

(i) leases, assignments, licenses or subleases or sublicenses of any real or
personal property in the ordinary course of business or consistent with past
practice;

(j) Dispositions of inventory or sales, transfers, dedication to the public,
abandonment or other Dispositions of Intellectual Property of the Borrower and
its Subsidiaries determined by the management of the Borrower, in its reasonable
business judgment, to be no longer useful or necessary in the operation of the
business of the Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of clause (a) of the definition of “Net Proceeds”;

 

135



--------------------------------------------------------------------------------

(l) the purchase and Disposition (including by capital contribution) of
(i) Securitization Assets including pursuant to Permitted Securitization
Financings and (ii) any other Securitization Assets subject to Liens securing
Permitted Securitization Financing;

(m) to the extent constituting a Disposition, any termination, settlement,
extinguishment or unwinding of obligations in respect of any Hedging Agreement;

(n) any exchange of assets for services and/or other assets used or useful in a
Similar Business of comparable or greater value; provided, that (i) to the
extent the consideration received consists of assets, at least 90% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder, (ii) in the event of a swap
with a fair market value (as determined in good faith by the Borrower) in excess
of $5,000,000, the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower with respect to such fair market value and
(iii) in the event of a swap with a fair market value (as determined in good
faith by the Borrower) in excess of $10,000,000, such exchange shall have been
approved by at least a majority of the Board of Directors of the Borrower;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom, (B) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b) to the extent required thereby and (C) with
respect to any exchange of assets for services, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance;

(o) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the Borrower, provided that (A) the Borrower shall be the surviving
entity or (B) if the surviving entity is not the Borrower (such other person,
the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (3) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Subsidiary Guarantee Agreement confirmed that its guarantee
thereunder shall apply to any Successor Borrower’s obligations under this
Agreement, (4) each Subsidiary Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to any applicable Security
Document affirmed that its obligations thereunder shall apply to its guarantee
as reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have affirmed that its obligations under the applicable Mortgage shall apply to
its guarantee as reaffirmed pursuant to clause (3) and (6) the Successor
Borrower shall have delivered to the Administrative Agent (x) an officer’s
certificate stating that such merger or consolidation does not violate this
Agreement or any other Loan Document and (y) if requested by the Administrative
Agent, an opinion of counsel to the effect that such merger or consolidation
does not violate this Agreement or any other Loan Document and covering such
other matters as are contemplated by the Collateral and Guarantee Requirement to
be covered in opinions of counsel (it being understood that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement); and

(p) Dispositions in connection with the exercise of any subscriptions, options,
warrants, puts, calls or other rights or commitments pursuant to agreements set
forth on Schedule 3.08(b).

 

136



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for fair
market value (as determined in good faith by the Borrower), or if not for fair
market value, the shortfall is permitted as an Investment under Section 6.04,
(ii) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (iii) at least 75% of the proceeds of such
Disposition (except to Loan Parties) consist of cash or Permitted Investments;
provided, that the provisions of this clause (iii) shall not apply to any
individual transaction or series of related transactions involving assets with a
fair market value (as determined in good faith by the Borrower) of less than
$10,000,000 or to other transactions involving assets with a fair market value
(as determined in good faith by the Borrower) of not more than the greater of
$20,000,000 and 0.20 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period in the aggregate for all such transactions
during the term of this Agreement; provided, further, that for purposes of this
clause (iii), each of the following shall be deemed to be cash: (a) the amount
of any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet or in the notes thereto) that are assumed by the transferee of any
such assets or are otherwise cancelled in connection with such transaction,
(b) any notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary from the transferee that are converted by the
Borrower or such Subsidiary into cash within 180 days after receipt thereof (to
the extent of the cash received), (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Disposition having
an aggregate fair market value (as determined in good faith by the Borrower),
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of $50,000,000 and 0.50 times the EBITDA calculated on a Pro Forma Basis
for the Test Period ended immediately prior to the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value), (d) the amount of Indebtedness of any
Subsidiary that is no longer a Subsidiary as a result of such Asset Sale, to the
extent that the Borrower and each other Subsidiary are released from any
guarantee of payment of such Indebtedness in connection with the Asset Sale and
(e) consideration consisting of Indebtedness of the Borrower or a Subsidiary
(other than Indebtedness that is subordinated in right of payment to the Loan
Obligations) received from persons who are not the Borrower or a Subsidiary in
connection with the Asset Sale and that is cancelled.

For purposes of this Agreement, the fair market value of any assets acquired,
leased, exchanged, Disposed of, sold, conveyed or transferred by the Borrower or
any Subsidiary shall be determined in good faith by the Borrower and may be
determined either, at the option of the Borrower, at the time of such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable, or as of the date of the definitive agreement with respect to such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable.

Section 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any Subsidiary to
purchase or acquire) any of the Borrower’s Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

 

137



--------------------------------------------------------------------------------

(a) Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made in respect of (i) general corporate
operating and overhead, legal, accounting and other professional fees and
expenses of any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of Equity Interests or Indebtedness of any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of any Parent Entity’s
existence and any Parent Entity’s ownership of the Borrower, (iv) payments
permitted by Section 6.07(b) (other than Section 6.07(b)(vii)), (v) in respect
of any taxable period for which the Borrower and/or any of its Subsidiaries are
members of a consolidated, combined, affiliated, unitary or similar tax group
for U.S. federal and/or applicable state, local or foreign tax purposes of which
a direct or indirect parent of the Borrower is the common parent, or for which
the Borrower is a disregarded entity for U.S. federal income tax purposes that
is wholly owned (directly or indirectly) by a C corporation for U.S. federal
and/or applicable state, local or foreign tax purposes, Restricted Payments to
any direct or indirect parent of the Borrower in an amount not to exceed the
amount of any U.S. federal, state, local and/or foreign income taxes that the
Borrower and/or its Subsidiaries, as applicable, would have paid for such
taxable period had the Borrower and/or its Subsidiaries, as applicable, been a
stand-alone corporate taxpayer or a stand-alone corporate group (without
duplication, for the avoidance of doubt, of any amount of such taxes actually
directly paid by the Borrower and/or any of its Subsidiaries to the relevant
taxing authority, if any) and (vi) customary salary, bonus, severance and other
benefits payable to, and indemnities provided on behalf of, officers, directors,
employees and consultants of any Parent Entity, in each case in order to permit
any Parent Entity to make such payments; provided, that in the case of
subclauses (i) and (iii), the amount of such Restricted Payments shall not
exceed the portion of any amounts referred to in such subclauses (i) and
(iii) that are allocable to the Borrower and its Subsidiaries (which (x) shall
be 100% at any time that, as the case may be, any Parent Entity owns no material
assets other than the Equity Interests of the Borrower or any other Parent
Entity and assets incidental to such equity ownership and (y) in all other cases
shall be as determined in good faith by the Borrower);

(c) Restricted Payments may be made, the proceeds of which are used to purchase
or redeem the Equity Interests of the Borrower (including related stock
appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of the Borrower or any of the
Subsidiaries or by any Plan or any shareholders’ agreement then in effect upon
such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions under this clause (c) shall not exceed in any
fiscal year $15,000,000 (plus (x) the amount of net proceeds contributed to the
Borrower that were (x) received by the Borrower during such calendar year from
sales of Equity Interests of the Borrower to directors, consultants, officers or
employees of the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements; provided, that such proceeds
are not included in any determination of the Cumulative Credit, (y) the amount
of net proceeds of any key-man life insurance policies received during such
calendar year, and (z) the amount of any cash bonuses otherwise payable to
members of management, directors or consultants of the Borrower or the
Subsidiaries in connection with the Transactions that are foregone in return for
the receipt of Equity Interests), which, if not used in any year, may be carried
forward to any subsequent calendar year; and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of the Borrower or its Subsidiaries in connection with a
repurchase of Equity Interests of the Borrower will not be deemed to constitute
a Restricted Payment for purposes of this Section 6.06;

 

138



--------------------------------------------------------------------------------

(d) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) Restricted Payments may be made in an aggregate amount equal to a portion of
the Cumulative Credit on the date of such election that the Borrower elects to
apply to this Section 6.06(e), which such election shall be set forth in a
written notice of a Responsible Officer of the Borrower, which notice shall set
forth calculations in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that no Default or Event of Default shall have occurred and be
continuing or would result from such Restricted Payment and, after giving effect
to such Restricted Payment, the Net Total Leverage Ratio on a Pro Forma Basis
would not exceed 2.45 to 1.00;

(f) Restricted Payments may be made in connection with the consummation of the
Transactions, including the Nuance Transfer, and as required under the Tax
Matters Agreement;

(g) Restricted Payments may be made to pay, in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;

(h) [reserved];

(i) Restricted Payments may be made to any Parent Entity to finance any
Investment that if made by the Borrower or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 5.10;

(j) Restricted Payments may be made in an aggregate amount not to exceed
$15,000,000; provided that no Event of Default shall have occurred and be
continuing or would result therefrom;

(k) [reserved];

(l) Restricted Payments may be made in an aggregate amount not to exceed the
aggregate amount of Excluded Contributions;

(m) any Restricted Payment may be made so long as no Default or Event of Default
has occurred and is continuing or would result therefrom and, after giving
effect to such Restricted Payment, the Net Total Leverage Ratio on a Pro Forma
Basis would not exceed 0.85 to 1.00; and

(n) any consideration, payment, dividend, distribution or other transfer in
connection with a Permitted Securitization Financing.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
Restricted Payment or redemption, purchased, defeasance or other payment would
have complied with the provisions of this Agreement.

 

139



--------------------------------------------------------------------------------

The amount of any Restricted Payment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Restricted Payment or as of the date of the
definitive agreement with respect to such Restricted Payment.

For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, the Borrower may, in its sole discretion,
divide, classify or reclassify, or later divide, classify or reclassify, such
permitted Restricted Payment (or any portion thereof) in any manner that
complies with this covenant and at the time of division, classification or
reclassification will be entitled to only include the amount and type of such
Restricted Payment (or any portion thereof) in one of the categories of
permitted Restricted Payments (or any portion thereof) described in the above
clauses.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrower and the Subsidiaries or any person that becomes a Subsidiary as a
result of such transaction) in a transaction (or series of related transactions)
involving aggregate consideration in excess of $10,000,000, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms that are substantially no less favorable, when taken as a whole,
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate, as
determined by the Board of Directors of the Borrower or such Subsidiary in good
faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower or any Parent Entity,

(ii) loans or advances to employees or consultants of the Borrower (or any
Parent Entity) or any of the Subsidiaries in accordance with Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities and
employment and severance arrangements provided to, or on behalf of or for the
benefit of, directors, officers, consultants and employees of the Borrower (or
any Parent Entity) and the Subsidiaries in the ordinary course of business
(limited, in the case of any Parent Entity, to the portion of such fees and
expenses that are allocable to the Borrower and its Subsidiaries which (x) shall
be 100% for so long as such Parent Entity owns no assets other than the Equity
Interests of the Borrower or another Parent Entity and assets incidental to the
ownership of the Borrower and its Subsidiaries and (y) in all other cases shall
be as determined in good faith by management of the Borrower),

 

140



--------------------------------------------------------------------------------

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
the Transactions and any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of
$5,000,000, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not materially adverse to the Lenders when taken as a whole (as
determined by the Borrower in good faith),

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06 and Investments permitted
under Section 6.04,

(viii) [reserved],

(ix) [reserved],

(x) transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable, when taken as
a whole, to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate or (ii) such transaction is fair, when taken as a whole, to the
Borrower or such Subsidiary, as applicable, from a financial point of view,

(xii) subject to subclause (xiv) below, if applicable, the payment of all fees,
expenses, bonuses and awards related to the Transactions,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business or consistent with past practice,

(xiv) [reserved],

(xv) the issuance, sale or transfer of Equity Interests of the Borrower or any
Subsidiary and capital contributions to the Borrower or any Subsidiary,

(xvi) the issuance, sale or transfer of Equity Interests to the management of
the Borrower or any Subsidiary in connection with the Transactions,

 

141



--------------------------------------------------------------------------------

(xvii) payments by the Borrower and the Subsidiaries pursuant to a tax sharing
agreement or arrangement (whether written or as a matter of practice) that
complies with clause (v) of Section 6.06(b),

(xviii) transactions pursuant to any Permitted Securitization Financing,

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients or suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business or
consistent with past practice otherwise in compliance with the terms of this
Agreement that are fair to the Borrower or the Subsidiaries (in the good faith
determination of the Borrower),

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05, and

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

Notwithstanding the foregoing, Nuance and its Subsidiaries shall not be
considered an Affiliate of the Borrower or its Subsidiaries with respect to any
transaction, so long as such transaction is in the ordinary course of business
or pursuant to the Separation and Distribution Agreement, the Tax Matters
Agreement or the Transition Services Agreement entered into with the Borrower
and/or its Subsidiaries or, in each case, amendments, modifications or
supplements thereto or replacements thereof that are not materially adverse,
taken as a whole, to the Borrower or its Subsidiaries (as determined by the
Borrower in good faith).

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower), or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders when taken as a whole
(as determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties.

 

142



--------------------------------------------------------------------------------

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of, or in respect of, principal of or
interest on any Junior Financing, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing, except for:

(A) Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;

(B) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within twelve months thereof);

(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower from the issuance, sale
or exchange of Equity Interests that are not Disqualified Stock; provided, that
such proceeds are not included in any determination of the Cumulative Credit;

(D) the conversion of any Junior Financing to Equity Interests of the Borrower;

(E) so long as no Event of Default has occurred and is continuing, payments or
distributions in respect of Junior Financings prior to any scheduled maturity
made, in an aggregate amount, not to exceed a portion of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this
Section 6.09(b)(i)(E), which such election shall be set forth in a written
notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, that no Default or Event of Default shall have occurred and be
continuing and after giving effect to such Restricted Payment, the Net Total
Leverage Ratio on a Pro Forma Basis would not exceed 2.45 to 1.00.

(F) payments and distributions in an aggregate amount (valued at the time of the
making thereof, and without giving effect to any subsequent change in value) not
to exceed $15,000,000; provided, that no Event of Default shall have occurred
and be continuing;

(G) any Net Share Settlement in respect of Convertible Securities constituting
Junior Financing in an amount not to exceed the outstanding principal amount of
the Convertible Securities acquired upon the conversion for which such Net Share
Settlement is paid; provided that, after giving effect to such Net Share
Settlement, the aggregate amount of (x) the Borrower’s total unrestricted cash
(calculated in a manner consistent with the consolidated balance sheet of the
Borrower required to be furnished to the Administrative Agent pursuant to
Section 5.04) plus (y) the difference between the Revolving Facility Commitment
and the Revolving Facility Credit Exposure, shall not be less than $25,000,000
as of the date of such Net Share Settlement; and

 

143



--------------------------------------------------------------------------------

(H) any payment or distribution in respect of Junior Financing may be made so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom and, after giving effect to such payment or distribution, the
Net Total Leverage Ratio on a Pro Forma Basis would not exceed 0.85 to 1.00.

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date,
including under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, any Refinancing Notes or any agreements related to any Permitted
Refinancing Indebtedness in respect of any such Indebtedness and, in each case,
any similar contractual encumbrances or restrictions and any amendment,
modification, supplement, replacement or refinancing of such agreements or
instruments that does not materially expand the scope of any such encumbrance or
restriction (as determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business or consistent with past practice;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement or are
market terms at the time of issuance (in each case as determined in good faith
by the Borrower);

(G) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business or consistent with past practice;

 

144



--------------------------------------------------------------------------------

(H) customary provisions restricting subletting or assignment (including any
change of control deemed an assignment) of any lease governing a leasehold
interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions imposed by suppliers, customers or landlords
of Real Property under contracts entered into in the ordinary course of business
or consistent with past practice or customary restrictions on cash or other
deposits or net worth arising in connection with any Liens permitted under
Section 6.02 so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and its Subsidiaries to meet their ongoing obligations under the Loan
Documents;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Securitization Document with respect
to any Special Purpose Securitization Subsidiary; and

(R) any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, not materially
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.

 

145



--------------------------------------------------------------------------------

Section 6.10 Fiscal Year. In the case of the Borrower, permit any change to its
fiscal year without prior notice to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

Section 6.11 Financial Covenant. With respect to any Facility, permit the Net
First Lien Leverage Ratio as of the last day of any fiscal quarter (beginning
with the end of the first full fiscal quarter ending after the Closing Date) to
exceed 6.00 to 1.00.

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
Subsidiary Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made and such false or
misleading representation or warranty (if curable) shall remain false or
misleading for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in, Section 5.01(a), 5.05(a)
or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of the Subsidiary Loan Parties of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from the failure of a Subsidiary
that is not a Loan Party to duly observe or perform any such covenant, condition
or agreement) after notice thereof from the Administrative Agent to the
Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity (other than, for the
avoidance of doubt, Material Indebtedness with respect to Permitted
Securitization Financings) or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; or (ii) the Borrower or any
of the Subsidiaries shall fail to pay the principal of any Material Indebtedness
at the stated final maturity thereof; provided, that this clause (f) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;

 

146



--------------------------------------------------------------------------------

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any Material Subsidiary, under
the U.S. Bankruptcy Code, as now constituted or hereafter amended, or any other
Debtor Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Material Subsidiaries or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary (except in a transaction
permitted hereunder); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under the U.S. Bankruptcy Code,
as now constituted or hereafter amended, or any other Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $30,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is being terminated, within the meaning of Title IV of ERISA, or (iv) the
Borrower or any Subsidiary shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
and in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any Subsidiary Loan Party not to be a legal, valid and binding
obligation of any party thereto (other than in accordance with its terms),
(ii) any security interest purported to be created by any Security Document and
to extend to assets that constitute a material portion of the Collateral shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be (other than, in each case, in accordance with its terms), a
valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests of
Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement

 

147



--------------------------------------------------------------------------------

or to file Uniform Commercial Code continuation statements and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) a material portion of the Guarantees pursuant to the Security
Documents by the Subsidiary Loan Parties guaranteeing the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by any Subsidiary Loan Party not to be
in effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is replaced and the rights, powers and privileges of
the Secured Parties are not materially adversely affected by such replacement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

For purposes of clauses (h), (i) and (j) of this Section 7.01, “Material
Subsidiary” (1) shall mean any Subsidiary that would not be an Immaterial
Subsidiary under clause (a) of the definition thereof and (2) shall exclude any
Special Purpose Securitization Subsidiary.

Section 7.02 Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower (other than in
connection with any Secured Cash Management Agreement or Secured Hedge
Agreement), (ii) second, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment of unreimbursed L/C Disbursements then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed L/C Disbursements then due to such
parties, (iv) fourth, towards payment of other Obligations (including
Obligations of the Loan Parties owing under or in respect of any Secured Cash
Management Agreement or Secured Hedge Agreement) then due from the Borrower or
any Loan Party, ratably among the parties entitled thereto in accordance with
the amounts of such Obligations then due to such parties and (v) last, the
balance, if any, after all of the Obligations have been paid in full, to the
Borrower or as otherwise required by Requirements of Law.

 

148



--------------------------------------------------------------------------------

Section 7.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Covenant, from the last day of the applicable fiscal quarter until the
expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
such entities, and in each case, to contribute any such cash to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”), pursuant to the exercise of the Cure
Right, the Financial Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be increased with respect to such applicable
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; provided that (i) in each
four consecutive fiscal quarter period there shall be at least two fiscal
quarters in which a Cure Right is not exercised, (ii) a Cure Right shall not be
exercised more than five times during the term of the Revolving Facility,
(iii) for purposes of this Section 7.03, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial Covenant,
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
the exercise of the Cure Right for determining compliance with the Financial
Covenant for the fiscal quarter in respect of which such Cure Right is exercised
(either directly through prepayment or indirectly as a result of the netting of
unrestricted cash) and (v) no Lender shall be required to make any extension of
credit during the 10 Business Day period referred to above if Borrower has not
received the proceeds of such Cure Amount. If, after giving effect to the
adjustments in this Section 7.03, the Borrower shall then be in compliance with
the requirements of the Financial Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenant that had occurred shall be deemed cured for the purposes of this
Agreement.

ARTICLE VIII

The Agents

Section 8.01 Appointment. (a) Each Lender (in its capacities as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) and each Issuing Bank (in
such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

149



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements or Secured Hedge Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the Collateral Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto.

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the

 

150



--------------------------------------------------------------------------------

generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, and (b) no Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity. The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank. No Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. No Cash Management Bank or Hedge Bank that obtains the
benefits of Section 7.02, any Guarantee or any Collateral by virtue of the
provisions hereof or of any Guarantee or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

 

151



--------------------------------------------------------------------------------

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Bank expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender and Issuing Bank represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into the business,
operations, property, financial and other condition and creditworthiness of, the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case,
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), in the amount of its
pro rata share (based on its aggregate Revolving Facility Credit Exposure and,
in the case of the indemnification of each Agent, outstanding Term Loans and
unused Commitments hereunder; provided, that the aggregate principal amount of
L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Credit Exposure) (determined at the time such indemnity is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or Issuing Bank under or in connection
with any of the foregoing; provided, that no Lender shall be liable for the
payment of any portion of such liabilities,

 

152



--------------------------------------------------------------------------------

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s or
Issuing Bank’s gross negligence or willful misconduct. The failure of any Lender
to reimburse any Agent or Issuing Bank, as the case may be, promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent or Issuing Bank, as the case may be, as provided herein shall not relieve
any other Lender of its obligation hereunder to reimburse such Agent or Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
or Issuing Bank, as the case may be, for such other Lender’s ratable share of
such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Borrower shall have the right, subject to the reasonable consent of the
Required Lenders (so long as no Event of Default under Section 7.01(b), (c), (h)
or (i) shall have occurred and be continuing, in which case the Required Lenders
shall have the right), to appoint a successor which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, whereupon such successor agent shall succeed to the rights,
powers and duties of the Administrative Agent and Collateral Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Borrower (or the Required Lenders) appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

Section 8.10 Arrangers, Syndication Agents, Documentation Agents and Co-Manager.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Joint Lead Arranger, Syndication Agents, Documentation Agents or
Co-Manager is named as such for recognition purposes only, and in its capacity
as such shall have no rights, duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document, except that each such
person and its Affiliates shall be entitled to the rights expressly stated to be
applicable to them in Sections 9.05 and 9.17 (subject to the applicable
obligations and limitations as set forth therein).

 

153



--------------------------------------------------------------------------------

Section 8.11 Security Documents and Collateral Agent . The Lenders and the other
Secured Parties authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any First
Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement contemplated hereby with the collateral agent or other representatives
of the holders of Indebtedness that is to be secured by a Lien on the Collateral
that is not prohibited (including with respect to priority) under this Agreement
and to subject the Liens on the Collateral securing the Obligations to the
provisions thereof (any of the foregoing, an “Intercreditor Agreement”). The
Lenders and the other Secured Parties irrevocably agree that (x) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are not prohibited and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement. The foregoing provisions are
intended as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(aa) or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of
a type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement, (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09(c).

Section 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any

 

154



--------------------------------------------------------------------------------

amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under the Loan Documents. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other Disposition.

Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstances that rendered
the exemption from, or reduction of, withholding Tax ineffective), such Lender
shall indemnify the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any applicable Loan Party and without
limiting the obligation of any applicable Loan Party to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including penalties, fines, additions to Tax and interest, together
with all expenses incurred, including legal expenses, allocated staff costs and
any out of pocket expenses. Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

Section 8.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

155



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and
(y) covenants, from the date such person became a Lender party hereto to the
date such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that the Administrative Agent, the Arrangers or any of their
respective Affiliates is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications. (a) All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
electronic means as follows:

(i) if to any Loan Party, the Administrative Agent or the Issuing Banks as of
the Closing Date to the address or electronic mail address specified for such
person on Schedule 9.01; and

 

156



--------------------------------------------------------------------------------

(ii) if to any other Lender or any other Issuing Bank, to the address or
electronic mail address specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
Section 9.01(b) above shall be effective as provided in such Section 9.01(b).

(d) Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 9.01, or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender entitled to access thereto and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that the Borrower
shall notify the Administrative Agent (by electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans and the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Issuing Bank and each Lender and their respective
permitted successors and assigns.

 

157



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.05, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, which consent, with respect to the assignment of a Term Loan,
will be deemed to have been given if the Borrower has not responded within ten
(10) Business Days after the delivery of any request for such consent; provided,
that no consent of the Borrower shall be required for (i) an assignment of a
Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund, or in the
case of assignments during the primary syndication of the Commitments and Loans
to persons identified to and agreed by the Borrower in writing prior to the
Closing Date, (ii) an assignment of a Revolving Facility Commitment or Revolving
Facility Loan to a Revolving Facility Lender, an Affiliate of a Revolving
Facility Lender or Approved Fund with respect to a Revolving Facility Lender,
(iii) any assignment between Goldman Sachs Bank USA and Goldman Sachs Lending
Partners LLC or (iv) in each case, if an Event of Default has occurred and is
continuing, any other person; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (i) an assignment of all or any portion of a Term
Loan to a Lender or the Borrower made in accordance with Section 9.04(i) and
(ii) any assignment between Goldman Sachs Bank USA and Goldman Sachs Lending
Partners LLC; and

(C) the Issuing Banks; provided, that no consent of the Issuing Banks shall be
required for (i) an assignment of all or any portion of a Term Loan and (ii) any
assignment between Goldman Sachs Bank USA and Goldman Sachs Lending Partners
LLC.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Term Loans and (y) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds (with simultaneous assignments to or
by two or more Related Funds shall be treated as one assignment), if any;

 

158



--------------------------------------------------------------------------------

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the reasonable
discretion of the Administrative Agent (and which the Administrative Agent
agrees to waive for all Arrangers));

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries except in accordance with Section 9.04(i).

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Disqualified Lender, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment made to a Disqualified Lender.
The Administrative Agent shall keep the list of Disqualified Lenders on file and
may only provide the list of Disqualified Lenders to a Lender requesting the
same. Any assigning Lender shall, in connection with any potential assignment,
provide to the Borrower a copy of its request (including the name of the
prospective assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided, that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable Assignor would have
been entitled to receive had no such assignment occurred. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 9.04 (except to the extent such
participation is not permitted by such clause (d) of this Section 9.04, in which
case such assignment or transfer shall be null and void).

 

159



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice; provided, that no Lender shall, in such
capacity, have access to, or be otherwise permitted to review any information in
the Register other than information with respect to such Lender.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04,
if applicable, and any written consent to such assignment required by clause
(b) of this Section 9.04 and any applicable tax forms, the Administrative Agent
shall accept such Assignment and Acceptance and promptly record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).

(c) [Reserved].

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Disqualified Lender (to the
extent that the list of Disqualified Lenders has been made available to all
Lenders; provided, that regardless of whether the list of Disqualified Lenders
has been made available to all Lenders, no Lender may sell participations in
Loans or Commitments to a Disqualified Lender without the consent of the
Borrower if the list of Disqualified Lenders has been made available to such
Lender) or (II) any Defaulting Lender or any of its Subsidiaries, or any person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
persons described in this clause (II) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that both (1) requires the consent of each Lender
directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly adversely affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default) and (y) no other agreement with respect to amendment,

 

160



--------------------------------------------------------------------------------

modification or waiver may exist between such Lender and such Participant.
Subject to clause (d)(iii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and Section 2.19)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.04. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is a Disqualified Lender and the
Administrative Agent shall have no liability with respect to any participation
made to a Disqualified Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, which consent shall state that it is being given pursuant
to this Section 9.04(d)(iii); provided that each potential Participant shall
provide such information as is reasonably requested by the Borrower in order for
the Borrower to determine whether to provide its consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.

 

 

161



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any of the Borrower or its Subsidiaries may purchase
by way of assignment and become an Assignee with respect to Term Loans at any
time and from time to time from Lenders in accordance with Section 9.04(b)
hereof, in each case, through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the auction agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the auction agent unless it is reasonably satisfied with the terms and
restrictions of such auction) or (2) open market purchases (each, a “Permitted
Loan Purchase”); provided, that, in respect of any Permitted Loan Purchase,
(A) no Permitted Loan Purchase shall be made from the proceeds of any extensions
of credit under the Revolving Facility, (B) upon consummation of any such
Permitted Loan Purchase, the Loans purchased pursuant thereto shall be deemed to
be automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (C) in connection with any such Permitted Loan Purchase, any of
the Borrower or its Subsidiaries, and such Lender that is the assignor (an
“Assignor”) shall execute and deliver to the Administrative Agent a Permitted
Loan Purchase Assignment and Acceptance (and for the avoidance of doubt,
(x) shall make the representations and warranties set forth in the Permitted
Loan Purchase Assignment and Acceptance and (y) shall not be required to execute
and deliver an Assignment and Acceptance pursuant to Section 9.04(b)(ii)(B)) and
shall otherwise comply with the conditions to assignments under this
Section 9.04 and (D) no Default or Event of Default would exist immediately
after giving effect on a Pro Forma Basis to such Permitted Loan Purchase.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

 

162



--------------------------------------------------------------------------------

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, any other Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, the Collateral Agent and the Arrangers and the Co-Manager, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Agents, any Issuing Bank or any Lender
in connection with the enforcement of their rights in connection with this
Agreement and the other Loan Documents, in connection with the Loans made or the
Letters of Credit issued hereunder, including the fees, charges and
disbursements of a single counsel for all such persons, taken as a whole, and,
if necessary, a single local counsel in each appropriate jurisdiction for all
such persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
firm of counsel for such affected person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, the Co-Manager, each Issuing Bank,
each Lender, the Syndication Agents, the Documentation Agents, each of their
respective Affiliates, successors and assignors, and each of their respective
directors, officers, employees, agents, trustees, advisors and members (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements
(excluding the allocated costs of in house counsel and limited to not more than
one counsel for all such Indemnitees, taken as a whole, and, if necessary, a
single local counsel in each appropriate jurisdiction for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel with the Borrower’s prior
written consent (not to be unreasonably withheld), of another firm of counsel
for such affected Indemnitee)), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result

 

163



--------------------------------------------------------------------------------

of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
violation of or liability under Environmental Laws by the Borrower or any
Subsidiary, (iv) any actual or alleged presence, Release or threatened Release
of or exposure to Hazardous Materials at, under, on, from or to any property
owned, leased or operated by the Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by the Borrower or any of their
subsidiaries or Affiliates; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties, (y) arose from a material breach of such Indemnitee’s or any of
its Related Parties’ obligations under any Loan Document (as determined by a
court of competent jurisdiction in a final, non-appealable judgment) or
(z) arose from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent, Issuing Bank, Arranger or the Co-Manager in its
capacity as such). None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable within 15 days after written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

 

164



--------------------------------------------------------------------------------

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (w) as provided in
Section 2.14, (x) as provided in Section 2.21, (y) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or, (A) in respect of any waiver, amendment
or modification of Section 4.01 or Section 2.11(i) after the Closing Date, the
Required Revolving Facility Lenders (including at least two Revolving Facility
Lenders that are not affiliated with each other) voting as a single Class,
rather than the Required Lenders, or (B) in respect of any waiver, amendment or
modification of Section 2.11(b) or (c), the Required Prepayment Lenders, rather
than the Required Lenders), and (z) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each Loan
Party party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

 

165



--------------------------------------------------------------------------------

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(c)),
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default, mandatory prepayments or of a
mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 7.02 with respect to the pro rata
application of payments required thereby in a manner that by its terms modifies
the application of such payments required thereby to be on a less than pro rata
basis, without the prior written consent of each Lender adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders,” “Required Revolving Facility
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby, in each case except, for the
avoidance of doubt, as otherwise provided in Section 9.08(d) and (e) (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Closing Date),

(vi) release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Loan Parties from their respective Guarantees under the
Subsidiary Guarantee Agreement, unless, in the case of a Subsidiary Loan Party,
all or substantially all the Equity Interests of such Subsidiary Loan Party is
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender other than a Defaulting Lender,

 

166



--------------------------------------------------------------------------------

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility except, for the avoidance of doubt, as otherwise
provided in Section 9.08(d) and (e) (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include holders of Other First Liens in the benefit of the Security Documents
in connection with the incurrence of any Other First Lien Debt, or as required
by local law to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable law or this Agreement or in each case to
otherwise enhance the rights or benefits of any Lender under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees and other obligations in
respect thereof and (b) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders, Required Prepayment Lenders and the Required
Revolving Facility Lenders.

 

167



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans or Other Term Loans, as may be
necessary to establish such Incremental Term Loan Commitments or Revolving
Facility Commitments as a separate Class or tranche from the existing Term Loan
Commitments or Incremental Revolving Facility Commitments, as applicable, and,
in the case of Extended Term Loans, to reduce the amortization schedule of the
related existing Class of Term Loans proportionately, (B) to integrate any Other
First Lien Debt or (C) to cure any ambiguity, omission, defect or inconsistency.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree in its reasonable discretion), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrower’s election, (x) state that the
Borrower has determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Sections 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.

(h) Notwithstanding the foregoing, this Agreement may be amended, waived or
otherwise modified with the written consent of the Required Revolving Facility
Lenders, the Administrative Agent and the Borrower with respect to the
provisions of Section 4.01 or Section 2.11(i), solely as they relate to the
Revolving Facility Loans and Letters of Credit.

(i) Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender, the Administrative Agent and
the Borrower to the extent necessary to integrate any Alternate Currency.

 

168



--------------------------------------------------------------------------------

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts; Electronic Execution of Assignments and Certain Other
Documents.

(a) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by
electronic transmission pursuant to procedures approved by the Administrative
Agent shall be as effective as delivery of a manually signed original.

 

169



--------------------------------------------------------------------------------

(b) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process(a) . (a) The Borrower
and each other Loan Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Borrower and any Subsidiary furnished to it by or on behalf of the
Borrower or any Subsidiary (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender, such Issuing Bank or such
Agent without violating this Section 9.16 or (c) was available to such Lender,
such Issuing Bank or such Agent from a third party

 

170



--------------------------------------------------------------------------------

having, to such person’s knowledge, no obligations of confidentiality to the
Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know
and any numbering, administration or settlement service providers or to any
person that approves or administers the Loans on behalf of such Lender (so long
as each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), except: (A) to the extent necessary to
comply with law or any legal process or the requirements of any Governmental
Authority, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (B) as part of normal reporting or
review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16); provided that, in the case of clauses (E) and
(F), no information may be provided to any Disqualified Lender or person who is
known to be acting for a Disqualified Lender.

Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information (or, if the
Borrower is not at the time a public reporting company, material information of
a type that would not reasonably be expected to be publicly available if the
Borrower was a public reporting company) with respect to the Borrower or its
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Co-Manager, the Issuing Banks and the
Lenders to treat such Borrower Materials as solely containing information that
is either (A) publicly available information or (B) not material (although it
may be sensitive and proprietary) with respect to the Borrower or its
Subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

171



--------------------------------------------------------------------------------

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by this Agreement (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Subsidiary Guarantee
Agreement or clause (b) below (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release (other
than pursuant to clause (i) above) shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

(b) In addition, the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that the Guarantors shall be automatically released
from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to exist or constitute a
Subsidiary Loan Party or otherwise becoming an Excluded Subsidiary (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry);
provided that any Guarantor that ceases to constitute a Subsidiary Loan Party or
becomes an Excluded Subsidiary solely by virtue of no longer being a Wholly
Owned Subsidiary (a “Partially Disposed Subsidiary”) shall only be released from
its Guarantee to the extent that (x) the other person taking an equity interest
in such Partially Disposed Subsidiary is not an Affiliate of the Borrower and
(y) at the time of such release, the Borrower would have been permitted to make
an Investment in such Partially Disposed Subsidiary, and is deemed to have made
a new Investment in such Partially Disposed Subsidiary for purposes of
Section 6.04 (as if such Person were then newly acquired) in an amount equal to
the portion of the fair market value (as determined by the Borrower in good
faith) of the net assets of such Partially Disposed Subsidiary attributable to
the Borrower’s equity interests therein.

(c) The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18 and to return to the
Borrower all possessory collateral (including share certificates (if any)) held
by it in respect of any Collateral so released, all without the further consent
or joinder of any Lender or any other Secured Party. Any representation,
warranty or covenant contained in any Loan Document relating to any such
Collateral or Guarantor shall no longer be deemed to be made. In connection with
any release hereunder, the Administrative Agent and the Collateral Agent shall
promptly (and the Secured Parties hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense in
connection with the release of any Liens created by any Loan Document in respect
of such Subsidiary, property or asset; provided, that the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agent shall reasonably
request and any such release shall be without recourse to or warranty by the
Administrative Agent or Collateral Agent.

 

172



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, all Liens granted to the Collateral Agent by
the Loan Parties on any Collateral and all obligations of the Borrower and the
other Loan Parties under any Loan Documents (other than such obligations that
expressly survive the Termination Date pursuant to the terms hereof) shall, in
each case, be automatically released and, upon reasonable request of the
Borrower, the Administrative Agent and/or the Collateral Agent, as applicable,
shall (without notice to, or vote or consent of, any Secured Party) take such
actions as shall be required to evidence the release its security interest in
all Collateral (including returning to the Borrower all possessory collateral
(including all share certificates (if any)) held by it in respect of any
Collateral), and to evidence the release of all obligations under any Loan
Document (other than such obligations that expressly survive the Termination
Date pursuant to the terms hereof), whether or not on the date of such release
there may be any (i) obligations in respect of any Secured Hedge Agreements or
any Secured Cash Management Agreements and (ii) any contingent indemnification
obligations or expense reimburse claims not then due; provided, that the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower containing such certifications as the Administrative Agent shall
reasonably request. Any such release of obligations shall be deemed subject to
the provision that such obligations shall be reinstated if after such release
any portion of any payment in respect of the obligations guaranteed thereby
shall be rescinded, avoided, or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

(f) In connection with any release pursuant to this Section 9.18, (i) the
Collateral Agent may conclusively rely on a certificate of an officer of the
Borrower or the Company as to whether any termination or release is permitted
and (ii) each Secured Party (other than the Collateral Agent) hereby agrees to
deliver any instruction or direction as necessary or as may be reasonably
requested by the Collateral Agent pursuant to this Agreement or any other Loan
Document.

 

173



--------------------------------------------------------------------------------

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Beneficial Ownership Regulation and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.

Section 9.21 [Reserved].

Section 9.22 Agency of the Borrower for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower as its agent for all purposes relevant to
this Agreement and the other Loan Documents, including the giving and receipt of
notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

Section 9.23 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

174



--------------------------------------------------------------------------------

Section 9.24 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.25 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

175



--------------------------------------------------------------------------------

(b) As used in this Section 9.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CERENCE INC. By:  

/s/ Leanne Fitzgerald

  Name: Leanne Fitzgerald   Title:   Vice President and Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, an Issuing Bank
and a Lender By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Issuing Bank and a Lender By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as an Issuing Bank and a Lender By:  

/s/ Brian Sanderson

  Name: Brian Sanderson   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK as an Issuing Bank and a Lender By:  

/s/ Eric Saxon

  Name: Eric Saxon   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Bank and a Lender By:  

/s/ Ronald Horma

  Name: Ronald Horma   Title:   Senior Vice President, As Authorized

[Signature Page to Credit Agreement]